0 Oo Oo NN OO oa KR WO DY =

NR PN NO ND PD NO NDB NYO ND | | SB FP SB FP fF fF | |
on oOo an KR WD NYO | CO CO WN OO a Ff WOW NO —

Case 3:19-cv-03741-WHO Document1 Filed 06/27/19 Page 1 of 39

STEPHEN M. HAYES (SBN 83583)
STEPHEN P. ELLINGSON (SBN 136505)
JAMIE A. RADACK (SBN 221000)
HAYES SCOTT BONINO ELLINGSON
GUSLANI SIMONSON & CLAUSE LLP
999 Skyway Road, Suite 310

San Carlos, CA 94070

Telephone: 650.637.9100

Facsimile: 650.637.8071

 

 

 

Attorneys for Plaintiff
PHRAME, INC.
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
PHRAME, INC., CASE NO.
Plaintiff, COMPLAINT FOR:
V. (1) BREACH OF FIDUCIARY DUTY AND
DUTY OF LOYALTY;
CHARLENE CONSOLACION, BIIG (2) PATENT INFRINGEMENT
TECHNOLOGIES, INC. (3) MISAPPROPRIATION OF TRADE
SECRETS;
Defendants. (4) INTERFERENCE WITH
PROSPECTIVE ECONOMIC
RELATIONSHIPS;
(5) INTERFERENCE WITH CONTRACT;
AND
(6) INJUNCTIVE RELIEF
DEMAND FOR JURY
Plaintiff Phrame, Inc. complains and alleges:
PARTIES
1, Plaintiff Phrame, Inc. (“Phrame”) is a corporation duly qualified to do business in

this state, having its principal place of business in San Francisco, California. Phrame owns U.S.
Patent No. 10,308,218 (the “‘218 Patent’).

2. Defendant Consolacion is an individual. Until her resignation on November 9, 2018,
Consolacion was employed by Phrame as its Chief Executive Officer (“CEO”) and Director. Prior
to leaving her position at Phrame, Consolacion formed Biig Technologies, Inc. Consolacion resides

in Daley City, California.

941592 -1-
COMPLAINT

 
—_

I oO a BR wO DO |= COC OO OA nN ODO oa FF WD NY = O09 OG DOB N OO aT FEF WO DN

NO
oO

 

Case 3:19-cv-03741-WHO Document1 Filed 06/27/19 Page 2 of 39

3. Biig Technologies, Inc. (“Biig”) is a Delaware corporation and is registered with the
California Secretary of State, with its principle place of business in Burlingame, California.

4, Phrame is informed and believes that at all relevant times, each defendant was the
agent, employee, partner, joint venture, shareholder, officer, director, and/or co-tortfeasor, of each
of the other defendants and was acting in an individual capacity and within the course and scope of

the agency, partnership, joint venture, and other capacities in committing the acts alleged herein.

VENUE
5. This Court has subject matter jurisdiction over this action under 28 U.S.C. §§ 1331
and 1338(a).
6. This Court has personal jurisdiction over defendants as a result of their continuous

and systematic contacts with the State of California, including, inter alia, their continuous contacts
with potential customers and investors in California. Defendants offers for sale, sells, uses, imports
and/or advertises products and services that infringe the claims of the ‘218 Patent in the State of
California, and are accessible to and accessed by customers of this District, e.g., through the
internet. In addition, Consolacion resides within this District and Phrame and Biig operate their
principle places of business within this District. Thus, venue is proper in this District under 28
U.S.C. §§ 1391(b), 1391(c),1400(a), and/or 1400(b).
FACTUAL BACKGROUND

7. Phrame’s founder, Gary Golduber, developed a smart vehicle license plate frame
device (“Phrame Device”) and system for vehicle sharing (“Phrame System”), and filed a
provisional patent application with the United States Patent and Trademark Office in June of 2015.
In June of 2016, a nonprovisional patent application was then filed claiming the priority date of the
provisional. The contents (description, illustrations, and claims) of that nonprovisional application
were later published by the U.S. Patent Office on June 7, 2018. The U.S. application was allowed
and will issue on June 4, 2019 under U.S. Patent No.10,308,218. Golduber is listed on the
applications as the sole inventor and Phrame as sole assignee.

8. Golduber registered Phrame as a Delaware C corporation on August 4, 2015. He

registered it as a foreign corporation with the California Secretary of State on August 16, 201 6.

941592 2.
COMPLAINT

 
Oo on Oo oO FPF WO NY =|

mM NO DO NYO DO YD ND NY ND FS FP HF FP Ae FP FP 2A - FSF
oOo na oOo tm KR ©O NY A CO OO DOD N ODO a KR OO NY |= OO

 

Case 3:19-cv-03741-WHO Document1 Filed 06/27/19 Page 3 of 39

9, In December 2015, Golduber met Consolacion. On December 28, 2015, they
executed a Memo of Understanding (“MOU”) under which Consolacion became a co-founder and
Chief Operations Officer (“COO”) of Phrame. Consolacion agreed to contribute to the business
plan, provide contacts within car dealerships, raise capital, build the operations team, and establish
and maintain strategic alliances with partners, investors, and customers. In exchange, Consolacion
would receive an annual salary of $90K (or $7.5K monthly) starting January 15, 2016 and a 20%
stock interest in Phrame vesting over a two-year period on a quarterly basis starting April 1, 2016.
The MOU further provided that Golduber would be Phrame’s CEO and Chief Technology Officer
(“CTO”), and would retain 80% of its stock. The MOU provides a list of Phrame assets which
included contacts with car dealerships valued at $50K.

10. Consolacion’s tender as COO and Board Director began in January 2016. In early
2018, Golduber appointed Consolacion CEO.

11. While she was acting CEO, Consolacion had numerous meetings and calls with
Bosch, Exxon and Amazon Vehicle regarding partnership and investment arrangements. She was
not transparent with Golduber about these communications and, in many cases, refused to provide
information to him on the basis that it was confidential.

12. In August 2018, while CEO and Director of Phrame, Consolacion engaged her
former employer Ben Lam and his affiliate, Steven Wu, in forming a company to compete with
Phrame called Biig Technologies Inc. According to Lam, Consolacion wanted Lam and Wu to
build a competing product and to provide financing. Lam provided Consolacion with office space
for the use of Biig beginning on or about October 1, 2018. On October 4, 2018, Wu and
Consolacion entered into a MOU by which they agreed to found Biig. Wu also invested $50K in
Biig via a Convertible Promissory Note on or around October 5, 2018. Consolacion incorporated
Biig in Delaware on October 17, 2018. Wu and Lam has advised Golduber that Consolacion
showed him numerous Phrame proprietary technical documents and marketing materials.

13. On November 9, 2019, approximately four weeks after she incorporated her
competing company Biig, Consolacion resigned as Phrame’s CEO and Board Director via an email

she sent not only to Golduber, but to all contractors, affiliates and investors known to her, including

941592 3.

 

COMPLAINT

 
0 Oo ON On PF WO NY =

MO DMO NO DB ND YB YP YD KN | HF | FSP FP Fe FTF FTF - 2
on oO On KR OHO NYO B= COC O DWN DO a F WO NY =

 

Case 3:19-cv-03741-WHO Document1 Filed 06/27/19 Page 4 of 39

an investor.

14. Inher resignation email, Consolacion falsely accused Golduber of withholding
information from strategic partners and investors, misappropriating funds, and failing to fulfill a
contract with Bosch. She further accused Golduber of being dishonest and unethical and said that
his business practices did a disservice to all shareholders and employees of Phrame.

15. Three days (one business day) following her resignation, Phrame received an email
from the manager of the Amazon Vehicle team terminating its relationship with Phrame.

16. Since Consolacion’s resignation, Biig has published a website featuring a device and
system that looks and operates very similarly, if not identically, to Phrame’s, called BiigVault. Its
website and marketing materials are very similar to Phrame’s. Golduber believes that Consolacion
and Biig are communicating with Phrame’s potential and real investors and potential partners.

17. Phrame notified Consolacion and Biig of their breach of fiduciary duties and
infringement of the ‘218 Patent in a letter dated April 26, 2019. However, Consolacion and Biig
have failed to respond, and instead continue to infringement the ‘218 Patent and engage in other
wrongful conduct.

FIRST CAUSE OF ACTION
Against Consolacion — Breach Of Fiduciary Duty and Duty of Loyalty

18. Phrame realleges each and every allegation set forth in the paragraphs above, and
incorporates them herein by reference.

19. _ By virtue of her position as CEO and Director, Consolacion was an officer who
participated in the management of Phrame, and exercised at least some discretionary authority.
Therefore, she owed Phrame a fiduciary duty and duty of loyalty to act in good faith for the benefit
of Phrame.

20. — While still employed by Phrame as its CEO and Director, Consolacion, took
possession of Phrame’s trade secrets and confidential and proprietary business information with the
intent of using it to compete directly with Phrame.

21. \ While still employed by Phrame as its CEO and Director, Consolacion began the

process of starting a directly competing business, Biig, using Phrame’s proprietary invention, trade

941592 _4.
COMPLAINT

 
—_

oO ON OO a fk WwW DN

 

Case 3:19-cv-03741-WHO Document1 Filed 06/27/19 Page 5 of 39

secrets and confidential and proprietary business information.

22. While still employed by Phrame as its CEO and Director, Consolacion attempted to
solicit Phrame’s clients using Phrame’s trade secrets and confidential and proprietary business
information for the purpose of directly competing with Phrame.

23.  Phrame believes that while still employed by Phrame as its CEO and Director,
Consolacion made false statements of fact about Golduber and/or Phrame to Phrame’s clients,
investors and/or potential clients and investors casting doubt on their business competence and
ability to deliver products and services in an effort to dissuade those clients, investors, and/or
potential clients and investors from contracting with Phrame, and instead to steer them to
Consolacion’s competing business, Biig.

24. While still employed by Phrame as its CEO and Director, Consolacion willfully and
intentionally failed to discharge her duties and responsibilities as an Officer and Director of Phrame
with the purpose of harming Phrame’s business to the advantage of her competing business, Biig.

25. Asadirect and proximate result of Consolacion’s conduct as herein alleged, Phrame
has suffered damages in an amount to be proven at trial.

26. | Because Consolacion acted with oppression, malice and fraud, Phrame is entitled to

an award of punitive damages and attorneys fees.

SECOND CAUSE OF ACTION
Against All Defendants — Infringement of Patent No. 10,308,218

27. Phrame realleges each and every allegation set forth in the paragraphs above, and
incorporates them herein by reference.

28. Defendants have directly infringed and continues to directly infringe, literally or
under the doctrine of equivalents, one or more claims of the ‘218 Patent in violation of 35 U.S.C.
§271(a) by making, using, offering to sell, selling (directly or through intermediaries), and/or
importing, in this District and elsewhere in the United States, the Biig Vault device.

29. For example, defendants infringe the following protected technology and functions,

which includes, but it not limited to:

941592 5-
COMPLAINT

 
0 Oo ON OOo Uh BP HOUND OU

mM Mm DO NDB NHB NY NY NY NO | FS AH BF SF FSF FP 2A FA 2
on oOo on KR WD NYS = CO O DB N OO a fF Ww DNDN =

 

Case 3:19-cv-03741-WHO Document1 Filed 06/27/19 Page 6 of 39

941592

a lockbox attachable to the outside of a vehicle, the lockbox having software, power source
locking compartment;

a system server with software and interface enabling registration of users, matching ete.;

a software application executable from a mobile phone (or other client device);

server receives requests from the Mobile App to share a vehicle with information about
what kind/location of vehicle is requested;

server matches the request with one or more available registered vehicles located within a
requested geographic area;

server sends results to the Mobile App of the requesting user showing available matches and
allow selection;

server sends a) location of selected vehicle, and b) security data enabling unlocking of
lockbox for that selected vehicle.

tracking of the shared vehicle by the server — so the server knows where the vehicle is and
knows the data needed to make the transaction (mileage, where/when dropped off, etc.);

the communication of the security data provided by the server may be communicated to the
Phrame device by short range or near field communication (i.e. Bluetooth);

the Phrame device allowing for display of a vehicle license plate;

the Phrame device having sensors capable of detecting a key or other item held within the
locking compartment;

the Phrame device having the ability to detect shock, vibration, sound, and movement
indicating the occurrence of an unauthorized event such as tampering, upon which the
Phrame device notifies the server, the vehicle owner, the vehicle renter or third party of the
event occurrence;

the Phrame device sensors include a digitized camera and microphone;

the Phrame device also having a buzzer, speaker and light, any of which is may be activated
by the server;

the Phrame device locks the key compartment, and records a GPS location when the mobile

client device of the vehicle renter leaves the vehicle;

-6-
COMPLAINT

 
0 Oo ON Oo On RF Oo NY =|

MO MO DO NY DY NY YP KS NO |} =F HB BS BFP SFP FP Fe -f- BS
on oOo om KR O NO BF CO OO WON ODO a fF O NH =|

 

Case 3:19-cv-03741-WHO Document1 Filed 06/27/19 Page 7 of 39

30. | Upon information and belief, defendants’ BiigVault incorporates the same
technology as the Phrame Device and Phrame System, which are protected by the ‘218 Patent.

31. Defendants have been aware of the ‘218 Patent and its infringement since they were
put on notice by plaintiffs by their letter dated April 26, 2019.

32. Despite being put on notice that the BiigVault constitutes an infringement of the
‘218 Patent, defendants continue to make, use, offer to sell, sell (directly or through intermediaries),
and/or import the infringing BiigVault.

33. Defendants’ infringement of the ‘218 Patent is willful because defendants have
known of the ‘218 Patent, and that their making, using, offering to sell, selling and/or importing the
BiigVault constitutes an infringement of the ‘218 Patent. |

34. Defendants do not have a license or permission to use the claimed subject matter in
the ‘218 Patent.

35. Plaintiffs have been and continue to be damaged by defendants’ infringement of the
‘218 Patent.

36. Plaintiffs are entitled to recover from defendants the damages sustained by plaintiffs
as a result of defendants’ wrongful acts in an amount subject to proof at trial and up to three times
its actual damages due to defendants’ wrongful infringement.

37.  Phrame is entitled to an injunction restraining defendants, their officers, agents,
employees, and all persons acting in concert with them, from making, using, offering to sell, selling

and/or importing the infringing BiigVault, and any other infringing products or services.

THIRD CAUSE OF ACTION
Against All Defendants — Misappropriation of Trade Secrets Under the DTSA

38. In Consolacion’s capacity as CEO and Director at Phrame, she had access to
Phrame’s proprietary information regarding its products, customer lists and lists of prospective
customers, and valuable, non-public information about such customers and prospective customers.
Such information (hereinafter referred to collectively as “Proprietary Information”), includes but is
not limited to:

e information related to the development, marketing and production of Phrame’s

941592 -7-

 

COMPLAINT

 
—_

(a a (© EE © ° i EE ©? EE ©)

 

Case 3:19-cv-03741-WHO Document1 Filed 06/27/19 Page 8 of 39

products and services;
° the identities of existing and prospective customers;
° the identities and contact information for individuals within existing and prospective
customer organizations responsible for purchasing Phrame’s products and services;
e information about pricing, discounts and specially-negotiated contractual provisions

as they relate to existing and prospective customers,

° information regarding business projections;

e information regarding the capabilities of the Phrame Device and the Phrame System;
and

e information regarding Phrame’s production strategy.

39.  Phrame’s Proprietary Information comprises documents, electronic databases and

information that are not generally known to the public or to other persons who can obtain economic.
value from its disclosure or use. These documents, electronic databases and information are the
subject of reasonable efforts by Phrame to maintain their secrecy, and they derive independent
economic value from not being generally known.

40.  Phrame’s Proprietary Information are “trade secrets” under the Defend Trade Secrets
Act 18 U.S.C. section 1836 ef seq.

41, | Commencing before her resignation, and continuing to the present time, Consolacion
has willfully and maliciously engaged in a concerted and on-going course of action designed to
misappropriate Phrame’s Proprietary Information for the benefit of herself and Biig, and to conceal
the fact that she is doing so, in violation of the Defend Trade Secrets Act 18 U.S.C. section 1836 et
seq.

42. Based on the above-alleged acts and conduct of defendants, Phrame has been.
damaged, and it will suffer great and irreparable harm and damage. The amount of this irreparable
harm will be difficult to ascertain, and Phrame will be without an adequate remedy at law.

43.  Phrame is entitled to an injunction restraining defendants, their officers, agents,
employees, and all persons acting in concert with them, from using, copying, publishing, disclosing,

transferring, or selling Phrame’s trade secrets, or any product or services based on or incorporating

941592 --

 

COMPLAINT

 
o0oclUcOOCOMOCUNCUODlUCULUCRARCLUCUCO ODN

NM hw DYMO ND YB KYB NY NY ND FP HB He BS SP FP FPF Fe - 2
on oO oO KR O DY |= CO O DAN DO ao FF WO DY =

 

Case 3:19-cv-03741-WHO Document 1 Filed 06/27/19 Page 9 of 39

all or part of Phrame’s trade secrets.

44. | Phrame is further entitled to an order requiring defendants, their employers, agents,
employees, and all persons acting in concert with them, to return to Phrame any and all of its trade
secrets and confidential, proprietary materials, including but not limited to any and all materials
created incorporating, referencing, or derived from Phrame’s trade secrets and confidential,
proprietary information.

45.  Phrame is further entitled to recover from defendants for the actual damages
sustained by Phrame as a result of defendants’ wrongful acts described herein. The amount of such
damages cannot be determined precisely at this time. Defendants’ acts of misappropriation were
both willful and malicious, and Phrame is entitled to an award of statutory exemplary damages and

attorneys fees against defendants.

FOURTH CAUSE OF ACTION
Against All Defendants — Interference With Economic Advantage

46.  Phrame realleges each and every allegation set forth in the paragraphs above, and
incorporates them herein by reference.

47.  Atall relevant times, economic relationships existed between Phrame and its
existing and prospective customers, which gave rise to the probability of future economic benefits
to Phrame.

48.  Atall relevant times, defendants knew of the economic relationships between

Phrame and its existing and prospective customers by virtue of Consolacion’s former position at

-| Phrame.

49. Defendants interfered with the economic relationships with Phrame’s existing and
prospective customers by Consolacion’s breach of her fiduciary duties to Phrame, defendants’
infringement of the ‘218 Patent, and their misappropriation of Phrame’s trade secrets. Defendants
knew such interference was certain or substantially certain to occur as a result of their actions
outlined herein.

50.  Asaresult of defendants’ intentional inference with these economic relationships,

said relationships never generated the economic benefits to Phrame that Phrame otherwise probably

941592 -9-
COMPLAINT

 
0 Oo ON Oo an FF WO NY =

MO MO NYO MB NDB NB NBO KNB NO Fe FP HF FP FP PF FF 2 - 2
on oO 7 KR DO ND |= FO O DN DO OT FP O DY =|

 

Case 3:19-cv-03741-WHO Document1 Filed 06/27/19 Page 10 of 39

would have obtained therefrom.

51. | Asadirect and proximate result of Consolacion’s conduct as herein alleged, Phrame
has suffered damages in an amount to be proven at trial.

52. Because Consolacion acted with oppression, malice and fraud, Phrame is entitled to

an award of punitive damages and attorneys fees.

FIFTH CAUSE OF ACTION
Against All Defendants — Interference With Contractual Relationships

53. Phrame realleges each and every allegation set forth in the paragraphs above, and
incorporates them herein by reference.

54. At all relevant times, contracts existed between Phrame and its clients.

55, At all relevant times, defendants knew of the contracts that existed between Phrame
and its clients.

56. Plaintiff believes that defendants interfered with Phrame’s existing contractual
relationships by Consolacion’s breach of contract and breach of her fiduciary duties to Phrame,
infringement of the ‘218 Patent and defendants’ misappropriation of trade secrets. Defendants
knew or should have known that their conduct would interfere with these contractual relationships
and/or induce the termination and/or breach of these contracts.

57. Defendants intended to prevent Phrame’s performance of those contracts and/or to
cause the termination and/or breach of said contracts with Phrame.

58.  Asadirect and proximate result of Consolacion’s conduct as herein alleged, Phrame
has suffered damages in an amount to be proven at trial.

59, Because Consolacion acted with oppression, malice and fraud, Phrame is entitled to

an award of punitive damages and attorneys fees.

SIXTH CAUSE OF ACTION
Against All Defendants — Injunctive Relief

60.  Phrame realleges each and every allegation set forth in the paragraphs above, and
incorporates them herein by reference.

61. By reason of the above-alleged acts and conduct of defendants, Phrame has suffered

941592 -10-

 

COMPLAINT

 
oo ON ODO a FPF WO DYNO =

MO PMO NO DM DB NY NB NB NO HB BFS He SP FP Fe Ff FSF 7s
on oO oO BR WO DN |= OD O DON ODO a fF Wo NY =

 

Case 3:19-cv-03741-WHO Document1 Filed 06/27/19 Page 11 of 39

damage, and it will suffer great and irreparable harm and damage. This irreparable harm will be
difficult to ascertain, and Phrame will be without an adequate remedy at law.

62.  Phrame is informed and believes and thereon alleges that defendants will continue to
engage in the improper and unlawful conduct, actions, and omissions described herein unless and
until enjoined therefrom by the Court.

63.  Phrame is entitled to an injunction restraining defendants, their officers, agents,
employees, and all persons acting in concert with them, from making, using, offering to sell, selling
and/or importing the infringing BiigVault, and any other infringing products or services.

64. Based on the foregoing, Phrame is entitled to an injunction restraining defendants, as
well as their officers, agents, employees, and all persons acting in concert with them, from using,
copying, publishing, disclosing, transferring, or selling Phrame’s trade secrets or other confidential,
proprietary information, or any product that is based on or incorporates part or all of such material.

PRAYER FOR RELIEF
WHEREFORE, Phrame prays for relief as follows:

1, For a preliminary and permanent injunction enjoining defendants, and their officers,
employees, agents and all others acting in concert with them, from making, using, offering to sell,
selling and/or importing the infringing BiigVault, and any other infringing products or services, and
from obtaining any commercial advantage or unjust enrichment from their infringement of the ‘218
Patent.

2. For a preliminary and permanent injunction enjoining defendants, and their officers,
employees, agents and all others acting in concert with them, from using, copying, publishing,
disclosing, transferring, or selling Phrame’s trade secrets or other confidential, proprietary
information, or any product that is based on or incorporates part or all such material.

3, For a preliminary and permanent injunction requiring defendants, their employers,
agents, employees, and all persons acting in concert with them, to return to Phrame any and all of
its trade secrets and confidential, proprietary materials, including but not limited to any and all
materials created incorporating, referencing, or derived from Phrame’s trade secrets and

confidential, proprietary information.

941592 -11-

 

COMPLAINT

 
oo ON OOo FF WOW ONY =

MO NO NY NYP NB YB MP NY NB | FP BH SF FF FFP FP 2 Bs
ont oa KR oO DOD = 0 GO AN ODO aA FF WO NH =

 

Case 3:19-cv-03741-WHO Document1 Filed 06/27/19 Page 12 of 39

4, For restitution of all unjust enrichment obtained by defendants as a result of the

wrongful acts alleged herein.

5. For compensatory damages against all defendants in accordance with proof.
6. For statutory damages against all defendants in accordance with proof.

7. For plaintiffs’ attorney’s fees.

8. For punitive damages against all defendants in accordance with proof.

9. For such other and further relief as may be just and equitable.

DEMAND FOR JURY TRIAL
Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, plaintiff hereby demands

trial by jury on all issues raised herein,

Dated: June 27, 2019 HAYES SCOTT BONINO ELLINGSON
GUSLANI SIMONSON & CLAUSE LLP

 

STEPHEN P. ELLINGSON
JAMIE A. RADACK
Attorneys for Plaintiff
PHRAME, INC.

941592 -12-
COMPLAINT

 
Case 3:19-cv-03741-WHO Document1 Filed 06/27/19 Page 13 of 39

EXHIBIT A
Case 3:19-cv-03741-WHO Document1 Filed 06/27/19 Page 14 of 39

a2) United States Patent
Golduber

US010308218B2

US 10,308,218 B2
Jun. 4, 2019

(10) Patent No.:
(45) Date of Patent:

 

(54) SYSTEM AND METHODS FOR VEHICLE
SHARING

(71) Applicant: Phrame, Inc., San Francisco, CA (US)

(72) Inventor: Gary Golduber, San Francisco, CA

(US)

Subject to any disclaimer, the term of this
patent is extended or adjusted under 35
U.S.C. 154(b) by 0 days.

(*) Notice:
(21) Appl. No.: 15/575,936

(22) PCT Filed: Jun. 10, 2016

(86) PCT No.: PCT/US2016/037063
§ 371 (c)(1),
(2) Date: Nov. 21, 2017

(87) PCT Pub. No.: WO2016/201355
PCT Pub. Date: Dec. 15, 2016

(65) Prior Publication Data
US 2018/0154867 Al — Jun. 7, 2018

Related U.S. Application Data
(60) Provisional application No. 62/174,808, filed on Jun.

12, 2015.
(51) Int. Cl.
GO7B 15/00 (2011.01)
BOOR 13/10 (2006.01)
(Continued)

(52) U.S. Cl.

CPC ........... B6OR 25/24 (2013.01); B6OOR 13/105
(2013.01); B6OR 25/102 (2013.01);
(Continued)
(58) Field of Classification Search
None

See application file for complete search history.

       
   

(56) References Cited
U.S. PATENT DOCUMENTS

8,768,565 B2* 7/2014 Jefferies ............... GO7B 15/00
701/29.6
8,841,987 B1* 9/2014 Stanfield ............ GO7C 9/00896
340/5.61

(Continued)

Primary Examiner — Carlos Garcia
(74) Attorney, Agent, or Firm — John C. Merchant

(57) ABSTRACT

A system, apparatus and method for secure vehicle sharing
comprising a computerized client device in the form of a
mountable vehicle license plate frame (SLPF) 117 enabled
for wireless communication and connection to a wide area
network 101 including a server 103. The SLPF 117 device
has a processor with an instance of the software 105 execut-
ing from memory thereon, Global Positioning System (GPS)
capability, power source, and a locking key compartment.
The SLPF 117 device may be easily mounted, after market,
to the vehicles of registered vehicle owners 107. The server
103 receiving a request from a registered vehicle renter 111
to rent a vehicle, accesses the database and matches the
request to at least one registered vehicle 116 including the
SLPF 117 located within an area specified by the renter
request and sends matching results to the vehicle renter’s
personal wireless communications device 114 to select an
available registered vehicle 116 and sending location data
(including GPS data) enabling the vehicle renter to locate
the selected vehicle, and security data to enable the renter to
unlock the key compartment and remove a key or other item
to operate the vehicle. The server may track time of use,
vehicle mileage and vehicle location while the vehicle renter
is operating the vehicle. Upon completion of vehicle use, the
renter replaces the key or other item in the locking com-
partment, sends notification of completion of use to the
server which then completes a financial transaction between
the renter and owner.

20 Claims, 10 Drawing Sheets

  

Server Looks for
Registered Realers|
(o Fill Request

ES.
Bio
Servec sends vehicle]
location to Renter

Renter arcives ot
Valiele
Server Provides
Access Key/Code
Case 3:19-cv-03741-WHO Document1 Filed 06/27/19 Page 15 of 39

US 10,308,218 B2

 

  

Page 2
(51) Int. Cl.
G06Q 30/06 (2012.01)
BOOR 25/24 (2013.01)
G06Q 10/02 (2012.01)
B6OR 25/10 (2013.01)
BO6OR 25/102 (2013.01)
BOGOR 25/104 (2013.01)
B6OR 25/33 (2013.01)
GO7C 9/00 (2006.01)
(52) U.S. Cl.
CPC uu. B6OR 25/104 (2013.01); BOOR 25/1009
(2013.01); B6OR 25/33 (2013.01); G06Q
10/02 (2013.01); G06Q 30/0645 (2013.01);
G07B 15/00 (2013.01); BOOR 2325/101
(2013.01); BOOR 2325/103 (2013.01); BGOR
2325/205 (2013.01); GO7C 2009/00936
(2013.01)
(56) References Cited
U.S. PATENT DOCUMENTS
9,483,886 B2* 11/2016 Bergerhoff ......... G07C 9/00007
9,911,255 B2* 3/2018 Lee .......... «. GO7C 9/00007
2016/0055699 Al* 2/2016 Vincenti ............ GO7C 9/00309
340/5.61

* cited by examiner
Case 3:19-cv-03741-WHO Document1 Filed 06/27/19 Page 16 of 39

U.S. Patent Jun. 4, 2019 Sheet 1 of 10 US 10,308,218 B2

ace
=
sane 3

 

poo
ms
atte
A .
POC anne

 

 

CS

 

 

 

 

 

 

 

A

 

   
 

po

“
aenene en

Crna or eee even eer e

   

en
on

 
Case 3:19-cv-03741-WHO Document1 Filed 06/27/19 Page 17 of 39

U.S. Patent Jun. 4, 2019 Sheet 2 of 10 US 10,308,218 B2

 

Fig.2
Case 3:19-cv-03741-WHO Document1 Filed 06/27/19 Page 18 of 39

U.S. Patent Jun. 4, 2019 Sheet 3 of 10 US 10,308,218 B2

12?

 

 

 

207

 

 

206-——~

 

 

 

 

 

 
Case 3:19-cv-03741-WHO Document1 Filed 06/27/19 Page 19 of 39

U.S. Patent Jun. 4, 2019 Sheet 4 of 10 US 10,308,218 B2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 3:19-cv-03741-WHO Document1 Filed 06/27/19 Page 20 of 39

U.S. Patent Jun. 4, 2019 Sheet 5 of 10 US 10,308,218 B2

 

 

Fig.5
Case 3:19-cv-03741-WHO Document1 Filed 06/27/19 Page 21 of 39

U.S. Patent Jun. 4, 2019 Sheet 6 of 10 US 10,308,218 B2

V1?

— 302

rm 391

     

210 206

pane vannvdawevy

  

 

 

 

Fig.6
Case 3:19-cv-03741-WHO Document1 Filed 06/27/19 Page 22 of 39

U.S. Patent Jun. 4, 2019 Sheet 7 of 10 US 10,308,218 B2

700

FN

 

User avoesses Website
using Browser

 

 

x TZ

User Downloads and a
Installs Software
704 ™_

YES [User Pairs Mobile!
Devies with SLPF

 
     
  
 
 
    

 

  
 
  

 

 

User Upfoads
Profile Data

 

Fee tat
Fig. 7
Case 3:19-cv-03741-WHO Document1 Filed 06/27/19 Page 23 of 39

  
    
  
    
 
     
     
    
 
    
 

 

  

 

 

 

 

   
   
   
  

 
    

 

 

 

U.S. Patent Jun. 4, 2019 Sheet 8 of 10 US 10,308,218 B2
§01
800
Server Receives
Request
From. Crwner Inserts Key
Owner? in Seoure
Compartinent
¥
. SPLF confirms

From Key presence fo
Renter? server
. 808

 

 
    
 
    
 

Server Looks for
Registered Renters |}<-——

Server Lanks for el
to FI Request

pore) Rgistered Owners

fo Fill Request 209

807

 

Renter(s}
Found?

 

Owner(s)
Found?

810

_ (Server sends vehicle need

jocation to Renter
ES

 

oo

( et
o

¥
eee

Cee
Renter arrives at
Vehicle
812 +
aoe
Server Prowides

Access Rey/Code
‘NreaaRALAAAAQRannannnnn

 

 

 

 

 

Fig.8
Case 3:19-cv-03741-WHO Document1 Filed 06/27/19 Page 24 of 39

U.S. Patent Jun. 4, 2019 Sheet 9 of 10 US 10,308,218 B2

900

OO}
Renter Accesses 7
Vehicle Key and
Starts Velvicle

 

 

 

  
   

902
Server Monitors
SLPF for activity _—

detected via sensors

  

 

 
  
 

YES

 

NO

    
  

 

use Appropriate?

 
  
  

904

 
  
 

 

 

  

Server Reminds
Renter of Rental
Violation

Server Notifies
Chyner when Rental
is Complete

       
 
 
  
 

 

 

 

  

 

 

 

007 ¥ y 206
. Server Calculates _/
Preventive NO »| Milage/Time and

Action Needed? Brokers Transaction

 

 

 
  

 

¥
END

XN 909

 

908

 

 

 

 

  
 

Perfonn stated
Preventive action

  

Fig.9
Case 3:19-cv-03741-WHO Document1 Filed 06/27/19 Page 25 of 39

U.S. Patent

 
     
   
  
  
   

     
 

Remove

1008

User insets key into

[of wat removes hey
| om Compartinent

ke Z

 

 

Jun. 4, 2019

Connect fo

  
     
  

| SLBF via Mobile
Deviee! Application

Sheet 10 of 10

( 1000

 

 
     
  
    

Recerve message
relative to
Compartinent State

 
     
 

 

Compartment
Locked?

 

 

Compartment Open
and Avcesible

a } VES

User or Server
issues nnlock
Command

Ih

Compartment release
routine activates/mator
moves fo opent position

 

 

‘

i i

 

 

 

 

 

 
   
 
  
   

1009.

FLSer OF Server {S3ues
Lock command code
| or autovdetected
| once via FOB

 

Compartment lock

sensor activatesmolor b>
moves {0 lock position
;

aN

4
t
i
i
i
i
poe
i
i
i

4

Compartnent Locked
and lnaccessihle

 

 

Fig.10

US 10,308,218 B2
Case 3:19-cv-03741-WHO Document1 Filed 06/27/19 Page 26 of 39

US 10,308,218 B2

1

SYSTEM AND METHODS FOR VEHICLE
SHARING

CROSS-REFERENCE TO RELATED
DOCUMENTS

The present invention clainis priority to a U.S. provisional
patent application Ser. No. 62/174,808 entitled Smart
License Plate Frame System Apparatus and Method for Auto
Sharing filed on Jun. 12, 2015 disclosure of which is
included herein at least by reference.

TECHNICAL FIELD

The present invention is in the field of electronic com-
munications including to network-hosted communications
and pertains particularly to methods and apparatus for
communicating availability of and enabling access to a
vehicle for rented or shared use.

BACKGROUND ART

Recent developments in the car rental market include
business models to facilitate personal car rental activity
known as car sharing between private individuals, for
example, a car owner providing the vehicle to a user who
needs the car for a specified period of time. Other develop-
ments include car sharing models used by commercial rental
and leasing companies. Customers that patronize a car
sharing network typically includes those customers that may
have an “occasional” need for a vehicle but do not own a
vehicle and those customers who own a vehicle but would
like to have use of a vehicle of a different type such as for
a special event, occasion, or circumstance.

Existing car sharing networks are prolific and include
businesses such as Autolib', City Car Club, Greenwheels,
JustSharelt, Stadtmobil, GoCar, Zoom, OpenFleet, and Zip-
car. Likewise, traditional car rental companies such as Hertz,
Avis, Enterprise, and U-Haul rent and share vehicles. There
are also cooperatives operating car share services where a
club, company, or group of individuals owns the vehicle to
be shared.

One challenge with current car sharing networks is that a
host system, typically based on a communications network,
is charged with providing an exact and repeatedly used
“pickup” location for a vehicle to be shared such as at a
vehicle parking spot in a designated parking area. One issue
with this approach is that patrons don’t always bring the
vehicle back to the exact same location and the designated
locations may not always be available when the renter
returns. Authorized access to a shared vehicle is typically
accomplished through provision of a “keyless” car entry
code to access the vehicle where the key is left somewhere
inside the vehicle. In some current models, a third party
receptionist may be required to pick up and drop off keys for
shared vehicles so as not to have them left in the vehicle
when it is unattended.

Furthermore, many car share models are challenged by
the occurrence of “unscheduled events” such as vehicle
accidents or maintenance problems or when a prior renter
does not return the vehicle on time that may make a vehicle
scheduled for sharing suddenly unavailable. Limits to ser-
vice are also evident such as facilitating multiple car renters
(more than one) to “share” a specific rental contract where
the vehicle is shared amongst them during portions of the
entire rental period.

15

20

25

35

40

45

50

55

60

65

2

Therefore, what is clearly needed in the art is a vehicle
sharing system that overcomes the problems mentioned
above and that provides services that current models do not
include.

SUMMARY OF THE INVENTION

A system, apparatus and method for secure vehicle shar-
ing is described and shown. The system includes a comput-
erized server connected to a wide area network (WAN), the
server executing software, having a user interface, and
accessible on the WAN. Users register as a vehicle owner or
as a vehicle renter with the server and upload user profile
data to a database accessible-to the server, including at least
identification and financial data. The system further com-
prises a computerized client device in the form of a mount-
able vehicle license plate frame or smart license plate frame
(SLPF) enabled for wireless communication and connection
to the WAN, the SLPF storing and executing an instance of
the software from memory. The SLPF has a mobile com-
puterized security housing including a front surface, a back
surface for securely mounting on an outside surface of the
vehicle, a top, bottom, right and left sides, an antenna for
receiving wireless signals and enabling wireless communi-
cation and tracking including near field communication
(NEC), short-wave signals (such as BlueTooth), cellular
network signals (GSM), and positioning system signals
(GPS). The SLPF has a processor with an instance of the
software executing from memory thereon, Global Position-
ing System (GPS) capability, power source, and a locking
compartment. The SLPF may be easily mounted, after
market, to the vehicles of registered vehicle owners. The
server receiving a request from a registered vehicle renter to
rent a vehicle accesses the database and matches the renters
request to at least one registered vehicle owner with an
available vehicle including the SLPF within a specified
geographic location specified by the vehicle renter and sends
results of the matching to the vehicle renter’s personal
wireless communications device (which may be a smart
phone or, in some instances may be a laptop or some other
computerized device) to select a vehicle causing the server
to send the vehicle renter location data (including GPS data)
enabling the vehicle renter to locate the selected vehicle, and
security data to enable the vehicle renter to unlock the
locking compartment of the housing and remove a key or
other item to operate the vehicle. The server tracks at least
time, vehicle mileage and vehicle location while the vehicle
renter is operating the vehicle. Upon completion of vehicle
use, the vehicle renter replaces the key or other item in the
locking compartment, sends notification of completion of
use to the server and the server completes a financial
transaction between the vehicle renter and the vehicle owner.

BRIEF DESCRIPTION OF THE SEVERAL
VIEWS OF THE DRAWINGS

FIG. 1 is an architectural overview of a communications
network supporting car sharing according to an embodiment
of the present invention.

FIG. 2 is a front elevation view of a smart license plate
frame (SLPF) according to an embodiment of the present
invention.

FIG. 3 is a side elevation view of the SLPF of FIG. 2.

FIG. 4 is a front elevation view of the SPLF of FIG. 2 with
the frame door and license plate removed.

FIG. 5 is a perspective view of a key compartment door
for the key compartment of FIG. 4.
Case 3:19-cv-03741-WHO Document1 Filed 06/27/19 Page 27 of 39

US 10,308,218 B2

3

FIG. 6 is a side elevation view depicting the SLPF of FIG.
2 with the frame door and key compartment door open
relative to closed or open state.

FIG. 7 is a process flow chart depicting steps for regis-
tering for a car sharing service according to an aspect of the
present invention.

FIG. 8 is a process flow chart depicting steps for broker-
ing a car share transaction in progress according to an aspect
of the present invention.

FIG. 9 is a process flow chart depicting steps for moni-
toring renter activity during a car share event according to an
aspect of the present invention.

FIG. 10 is a process flow chart depicting steps for opening
and closing the key compartment door for key insertion or
removal according to an aspect of the present invention.

DETAILED DESCRIPTION OF THE
INVENTION

In various embodiments described in enabling detail
herein, the inventor provides a unique system and service
that enables users to rent out or share their vehicles in a
manner not requiring third party assistance or requiring a
renter and owner to meet face-to-face. The present invention
is described using the following examples, which may
describe more than one relevant embodiment falling within
the scope of the invention.

FIG. 1 is an architectural overview of a communications
network 100 supporting vehicle sharing according to an
embodiment of the present invention. Communications net-
work 100 includes a data communications network depicted
herein by a network backbone 101. Network backbone 101
may include that of an Internet or Intranet network. Network
backbone 101 may include all of the lines, equipment, and
access points making up the Internet network including
connected sub-networks. Therefore, there are no geographi-
cal limits to the practice of the present invention. In another
embodiment, backbone 101 may represent a wide area
network (WAN), a municipal area network (MAN), or a
local area network (LAN) without departing from the spirit
and scope of the present invention. In FIG. 1, the WAN is
connected with a Mobile Network which may be considered
part of the extended WAN.

For the purposes of discussion, backbone 101 represents
an Internet backbone and supports a network server 103.
Network server 103 may be maintained by a first party
service provider (SP) that may provide an apparatus, refer-
ring to a mobile computerized security housing which, in
this case, is in the form of a vehicle license frame and
referred to herein as a “smart license plate frame” or “SLPF”
117 with a locking key compartment, and a vehicle sharing
brokering service (network based). Network 101 may be
accessed via interfaces, nodes and routers, as is known in the
art. Network server 103 may be adapted to host a vehicle
share brokering web service that may be accessible to users
through a web page, via the Internet, or mobile application,
via a mobile carrier network, enabling users to subscribe to
the service. Server 103 may also host software (SW) 105.
Software 105 may be adapted to manage transactions
between users of the service. Service users may include
vehicle “owners” of vehicles equipped with a registered
SLPF 117 such as an owner 107 of a vehicle depicted herein
as vehicle 116 parked in a parking spot 110. Service users
also include vehicle “renters” such as potential vehicle
renters 112 (1-n) depicted herein. It is noted herein that a
vehicle owner may rent vehicles in addition to renting out a

10

15

20

25

30

35

40

45

50

60

65

4

vehicle or vehicles. In other words, owners in some circum-
stances may also be renters and vice versa.

SW 105 may be adapted to register users to the vehicle
sharing service of the invention. Registration may also
include requiring users, such as renters or owners, to down-
load a mobile software application to their personal wireless
communications devices (for example, the user’s smart
phone) for enabling both owners and renters to interact with
the system from mobile locations. In this example, an owner
107 has a personal wireless communications device 108
hosting a mobile software application 109. It is presumed in
this example that owner 107 is the owner of vehicle 116
parked in parking spot 110. SLPF 117 is, in this example, a
mobile computerized client device in the form of a mount-
able vehicle license plate frame which is easily mountable,
after market, to the vehicle and which holds a mounted
license plate of the vehicle. While the mobile computerized
client device 117 may in some embodiments be an after-
market easily mountable form which does not house a
vehicle license plate, for purposes of this description the
mobile computerized client device 117 is in the form of a
vehicle license plate frame and is therefore referred to herein
as a “smart license plate frame” ‘or SLPF.

SLPF 117 may include a power source, a processor, a
memory for storing data, and a wireless modem or trans-
ceiver for detecting and communicating with other wire-
lessly enabled communications devices such as device 108
of owner 107. In this example, a wireless network 102
represents a mobile communications carrier network
enabling mobile device communication between devices
108, 113-115, 117 and server 103. The mobile communica-
tions carrier network may include any known mobile com-
munication standard, for example, Global System for mobile
Communications (GSM) and Code Division Multiple
Access (CDMA). SLPF 117 may also be a network node
having an IP address or mac address and may communicate
with server 103 through the Internet. In alternative
examples, device 108, 113, 114, and 115 may communica-
tion with SLPF 117 directly using short range or near-field
communication methods (such as through Bluetooth or
NEC). It is noted herein that backbone 101 represents all of
the lines, equipment, and network access points that make
up the WAN network, which may be the Internet network
and that mobile network 102 represents any wireless carrier
network including relays, towers, and other like equipment
used to receive and send communications and data. One with
skill in the art will appreciate that mobile network 102
connects with and is therefore an extension of the WAN.
Also, one will appreciate that communications from mobile
devices may pass through bridging equipment available in
network 102 and or on backbone 101 including through data
hubs, routers, communications bridging nodes, and the like.

SLPF 117 may include a lockable “key” compartment
wherein a vehicle key used to start or at least access vehicle
116 may be inserted by an owner intending to rent the
vehicle to a potential renter. In some embodiments, the key
compartment may store an electronic key fob (FOB) used
for activating remote keyless entry systems. SLPF 117 may
include global positioning system (GPS) location reporting
capability so that vehicle 116 may be tracked by the service
of the invention from server 103. SLPF 117 may include an
antenna for receiving wireless and short range communica-
tions signals, GSM or other cellular signals and GPS signals.
It is also assumed herein that mobile communications
devices 108 (owner), and mobile communications devices
113, 114, and 115 (potential renters 112 (1-z) are GPS
enabled as is typical for smart phones and similar wireless
Case 3:19-cv-03741-WHO Document1 Filed 06/27/19 Page 28 of 39

US 10,308,218 B2

5

communications devices. In one embodiment of the system,
the GPS location of the vehicle is stored on the mobile
communication device of the user once the distance between
the user’s mobile communication device and the SLPF 117
is no longer immediately proximate, for example, when the
mobile communications device is moved beyond 5-7 ft.
from the SLPF 117. This lack of immediate proximity causes
the short wave or near field communication signal to become
weaker indicating that the user has left the vehicle at a
particular stopping location. In some embodiments where
the SLPF 117 has its own GPS, the SLPF 117 will store the
location of the vehicle on its own memory.

SLPF 117 may host a resident software (SW) application
118. SW 118 may be adapted for various tasks including
communicating with various electronic sensors of varying
types and combinations thereof that may be incorporated
into SLPF 117 and or into vehicle 116. In some embodi-
ments, the SW 118 is adapted for communication with an
accelerometer (such as a 3x accelerometer) which measures
movement and acceleration as well as other vibrations which
might indicate events (such as tampering with the SLPF,
unauthorized moving of the vehicle or collision with the
vehicle). In some embodiments, SW 118 is adapted for
communication with one or more sensors which may detect
the presence of an article within the key compartment. SW
118 may communicate current status for example, “com-
partment locked/unlocked” and “key present/not present”. In
some embodiments, the SW 118 is adapted to accept
changes in status of the vehicle. In some embodiments, for
example, the owner 107 may use a personal communications
device to communicate with the SW 118 to change the status
regarding the vehicles availability to renters. SW 118 may
also communicate unfolding events during an active rental
period through real time analysis of data received from
various sensors. For example, SW 118 may receive signals
from the accelerometer or other sensor indicating tampering
or movement in which case SW 118 may cause notifications
to be sent to one or more users. SW 118 may be adapted to
aid in communication between SLPF 117 and owner 107 and
one or more of renters 112 (1-7) in provision of secure
wireless transfer of data state and device state from the SLPF
117 to a user and compartment access codes from the users
to the SLPF 117. SLPF 117 may include a motor for driving
certain mechanisms and or actuators to “lock” and to
“unlock” a key compartment in the SLPF where a vehicle
key may be either inserted into or removed therefrom.

Accordingly, in one embodiment of the present invention
the service involves registration of users such as “owners”
and “renters”. Registration may be conducted through a Web
interface hosted on server 103 or via downloaded and
installed application interface. Registration for a vehicle
owner may be conducted at the time of purchase or mount-
ing of an SLPF on a vehicle, or at some later time by
following a provided link to server 103. Server 103 includes
a data repository 104 for holding data. Repository 104 may
contain user profile data taken from users during registra-
tion. Registration of an SLPF owner may include all
required vehicle information relative to the vehicle that will
host the SLPF.

In one embodiment, one owner may control more than
one SLPF (each different SLPF mounted to a separate
vehicle) and may provide a set of data identifying each
vehicle hosting an SLPF. During registration the owner 107
is paired (securely associated with) with at least one SLPF
117 that is mounted to the vehicle 116. Paring generally
means associating a user such as an owner with a specific
SLPF 117 by registering one or more personal communica-

20

25

30

35

40

45

50

55

60

65

6

tions devices (such as smart phones or other computerized
mobile client devices) with mobile application stored
thereon which device is used by the owner to communicate
with that particular SLPF 117. Once paired, the unique
identification data of the associated SPLF 117 is provided to
and stored on the personal communication device of the
owner. In some embodiments, the owner is paired automati-
cally upon registration of a particular SLPF 117. In some
instances multiple owner personal communication devices
may be associated with a single SLPF 117 and in some
instances a single personal communication device of the
owner may be associated with multiple SLPFs registered to
the owner. Renters are only associated with a particular
SLPF 117 temporarily utilizing the renter’s personal com-
munication device (such as a smartphone or other comput-
erized mobile client device) and the mobile application
stored thereon while the renter is using (or assigned to use)
the vehicle. The pairing of the renter’s personal communi-
cation device with the selected SLPF 117 occurs automati-
cally when the renter’s device is in communication range of
the selected SLPF. User data may include profile data,
contact data, payment/account data, vehicle data (owner),
and calendar data (projected). Users may be required to
authenticate with the service before they are able to use the
service. In one embodiment the system considers location of
owners and potential renters when filling a request from
either an owner to rent a vehicle or from a renter looking for
a vehicle to rent.

In general use of the present invention, an owner having
registered with the service may send a request to server 103
to find one or more potential renters to rent a vehicle for
typically a specified period of time. However, an owner such
as owner 107 may also rent a vehicle out for an unspecified
period of time (renter determined) without departing from
the spirit and scope of the present invention. All of the
required vehicle and owner information is available to server
103 in repository 104. At the time of the request or some
time thereafter, owner 107 may insert a key to start vehicle
116 into a locking key compartment housed by the SLPF 117
aided by SW 118. The owner may have an access code
downloaded to a personal communications device 108,
which with the aid of SW 109 may be communicated to the
SLPF 117 through a wireless transceiver or modem to
unlock and/or open the key compartment. Owner 107 may
then lock the compartment after inserting the key therein. It
should be noted that for purposes of this description the
devices described herein as the “personal communications
device” of the owner or renter would include a smartphone
or other computerized mobile client device capable execut-
ing instances of software stored in memory and communi-
cation using a mobile wireless network, GSM, or through
short wave or near field communication.

Server 103 aided by SW 105 searches for requests from
registered renters to match an owner’s request. In one
embodiment, the owner changes the status of the vehicle to
be “available” for rent and the system Jooks for potential
renters having live open requests to rent a vehicle. The
system may use GPS location coordinates of potential
renters and of the vehicle to match closest pairs first as
geography may be an important factor affecting whether an
agreement is feasible or not. Alternatively, some other factor
may serve as the primary matching factor such as payment
type or anticipated driving geography or length as provided
by the vehicle renter. In some embodiments, multiple factors
or features are considered by the SW 105 in filling an owner
or renter request or, in other words, in matching a registered
vehicle to a renter request, providing a list or available
Case 3:19-cv-03741-WHO Document1 Filed 06/27/19 Page 29 of 39

US 10,308,218 B2

7

vehicles for renters to choose from, or otherwise providing
one or more renter requests to the owner to allow the owner
to choose which renter request is preferred. A variety of
methods and factors may be used to match a vehicle with a
renter request. In one embodiment, the radius of geographi-
cal proximity between the vehicle and potential renters may
be adjustable. In one embodiment, the requested geographi-
cal location is not based on current proximity between
vehicle and renter but rather on the intended proximity of the
renter at a future time, for example, a location proximate to
where the renter is intending to travel to at some point in the
future. The owner request contains the terms of the rental
agreement that a potential renter must agree to before being
directed to the location of vehicle 116. In some cases, a
negotiation may occur between the owner and one or more
potential renters to more particularly define the terms of the
rental agreement.

Assuming one of renters 112 (1-7) is selected as the
qualified renter filling the owner request, server 103 may
send a message to the renter with confirmation of the
agreement and location of the rental vehicle to the renter’s
personal communications device. Once a renter, for example
renter 112 (1), is geographically close to the vehicle, server
103 may send a compartment access code or signal to
personal communications device 113 aided by SW 111a.
Renter 112 (1) may then communicate the access code to
SLPF 117 unlocking the key compartment of the SLPF.

A short range wireless technology, such as Bluetooth or
near field communications (NFC), may be used to transfer
lock and unlock commands between the personal commu-
nications devices of the owner and renter and the SLPF 117.
SLPF 117 may detect the personal communications device
of the renter or owner when brought into range of the
wireless communications field. In one implementation,
server 103 may send an unlock command to SLPF 117
through a router or communication node 106 (not shown)
that is part of the mobile network 102 such as over a GSM
network when the user has located the vehicle and sends a
message to server 103 that the renter is ready to move the
vehicle. In another implementation, a Wi-Fi hotspot
(WFHS) powered through an On Board Diagnostic port
(OBD) installed within the vehicle communicates with
SLPF 117 via Wi-Fi protocol, while WFHS communicates
with the server 103 via GSM. In one embodiment the server
103 may back up the renter such as making sure the
compartment was locked by the renter after replacing the
key into the compartment. There are many and variant
options for locking and unlocking the key compartment of
the SLPF 117.

A wireless technology such as Bluetooth, or near field
communications (NFC) may be used to transfer lock and
unlock commands between the personal communications
devices of the owner and renter and the SLPF 117. SLPF 117
may detect the mobile communications client device of the
renter or owner when brought into range of the wireless
communications field. In an alternative embodiment, the
SPLF 117 may communicate with the vehicle’s On Board
Diagnostics (OBD) system via a hardwired or wireless
interface (such as through a plug in Wi-Fi hot spot device)
in inserted into the vehicle’s existing OBD port (not shown)
enabling the server, owner or renter to control the vehicle,
thereby locking unlocking and operating vehicles that func-
tion “keyless” via lock sensors and push button engine start
and stops. In another embodiment, the SLPF 117 commu-
nicates with the personal communications devices of the

20

25

40

45

65

8

owner and renter through the Wi-Fi connection enabled by
a Wi-Fi hot spot device utilizing the vehicle’s OBD system
as a power source.

In one embodiment, when an owner and one or more
renters are grouped around an active rental contract or
agreement, communications between the server, SLPF, and
the personal communication device(s) of the renter(s) may
be copied to the owner’s personal communications device
(108) aided by SW 109. During an active rental period,
vehicle 116 is being driven and may be tracked by server 103
aided by SW 105. SW 105 may periodically check GPS
coordinates of vehicle 116 and compare the data to geo-
graphic data associated with a rental agreement such as to
enable server 103 to determine if a renter has moved a
vehicle beyond an agreed area or locality. Likewise, a renter
may drop off vehicle 116 at another location which the
server may discover and inform the owner.

Server 103 may monitor certain states of operation of
vehicle 116 by a renter such as user 112 (1). SW 105 may be
adapted to receive data reported to it from SLPF 117 during
use such as vehicle speed, vehicle location, vehicle operat-
ing temperatures, outside air temperature, vehicle park loca-
tions and lock state, etc. This data may be collected by
designated sensors on the SPLF 117 or via connection to the
OBD system, as previously described. Server 103 may have
access to rules created by an owner and associated with a
particular rental agreement that the server may use to
determine (typically through sensor data) that the renter has
violated a condition of a standing rental agreement. In such
a case the server may send a communication to the renter
copying the owner to alert the renter of the violation such as
driving outside the intended course or area, driving too fast,
or driving beyond a stated boundary line. The server may
also send alerts or messages to third party entities like a
police department, fire department or other first responding
unit or service if an event is detected that warrants it such as
an accident or obvious theft. For example, and as described
later in this application, the SLPF 117 may detect an incident
through one or more sensors such as that the SLPF 117 is
being tampered with or the vehicle is being moved without
the presence of the vehicle renter in which case the SLPF
117 may send alerts to the owner, renter or third parties
through boosted short range communication such as Blu-
etooth or otherwise utilize GSM or Wi-Fi communications
technology enabled by a Wi-Fi hotspot to notify the server
of the incident which in twm the server then notifies the
owner, renter or third parties such as police.

SW 105 may broker rental transactions between users
including providing a payment mechanism, tracking rev-
enue, and other similar tasks. As the system is used for
example, in a local setting, the system may discover geo-
graphic patterns or areas where renters are conjugating and
inform owners about benefits of leaving a rental car closer
to the discovered area. An owner may, through application
109, access recorded data and statistics about service use,
account settings, etc. More detail about SLPF 117 is pro-
vided in the following description.

FIG. 2 is a front elevation view of smart license plate
frame (SLPF) 117 according to an embodiment of the
present invention. SLPF 117 is adapted as a smart computing
and communications device that also functions to hold a
traditional license plate. SLPF 117 may include mechanisms
and actuators that may be motor driven and electronically
triggered. SLPF 117 includes a body portion having a length,
a width, and a depth sufficient to include one or more
pockets or compartments for housing electronics, mechan-
ics, and an on-board (OB) power source. The body portion
Case 3:19-cv-03741-WHO Document1 Filed 06/27/19 Page 30 of 39

US 10,308,218 B2

9

of SPLF 117 may be manufactured or molded from a durable
and resilient polymer material. In one embodiment, the body
portion of SLPF 117 may be machined of aluminum, or
another durable and weather resistant metal such as stainless
steel. Weight may be a factor in material selection. The body
portion of SLPF 117 may include additional open pockets or
space for mounting electrical and mechanical components,
memory card, and sensors such that they are not occupying
the key compartment space.

SLPF 117 is adapted to be mounted onto a vehicle frame
or bumper section using a bolt system enabling a user to
install SLPF 117 onto a vehicle in place of a traditional
license plate holding device. SLPF 117 includes a body front
door assembly 201. Body front door 201 may include a
hinged support plate 202 having a hinge 203 positioned at
the top front of the body portion of SLPF 117. A license plate
mounting frame 211 (two pieces) may be mounted to back
support plate 202 at screw mounting points 204 following a
rectangular bolt pattern. License plate 205 rests between
opposing members of mounting frame 211 against the
hinged support plate.

Hinged support plate 202 may be manufactured of a
durable and resilient polymer material or of a metal such as
aluminum, stainless steel, or the like. It is important to note
herein that durability of materials and resistive properties of
the materials to adverse weather conditions may play a role
in material selection for fabrication of the components of the
SLPF 117 of the invention without departing from the spirit
and scope of the present invention. Behind hinge 203, there
may be a hinge mounting plate that may be installed at the
top central edge of the SLPF body portion.

License plate 205 includes the typical license plate inden-
tations demarcating regions for registration stickers etc.
License plate holding frame 211 may be manufactured in
essentially the same specifications as standard plate holders
are manufactured to without departing from the spirit and
scope of the present invention. Body front door 201 may
swing out toward a user when opened and may include a
latch not illustrated to latch it closed. In one embodiment,
door lift recesses 210 may be provided on the body portion
of SLPF 117 that break out to surface under the body front
door 201. These recesses enable a user to lift open the body
front door more easily. Recesses 210 may extend past the
radii of the bottom of the frame. In one embodiment body
front door 201 may be locked when closed and may be
unlocked by a code or signal to enable manual opening using
recesses 210.

A rectangular motherboard compartment 207 is provided
within the body potion of SLPF 117 having a length, a width,
and a depth sufficient to house a computing motherboard
including a central processing unit (CPU) and other elec-
tronics components such as a components enabling wireless
communication with other wirelessly enabled communica-
tions devices like those personal communications devices
described above relative to FIG. 1, and for establishing data
connection to a data network-hosted server such as server
103 of FIG. 1.

In the embodiment shown, an antenna 302 in the form of
a mountable strip is provided and is mounted front center at
the top of the SLPF 117 body. In an alternative embodiment,
the antenna 302 is an embedded strip inside of frame 211. In
one embodiment, antenna 302 is adapted to detect Bluetooth
and NFC signals as well as GSM and GPS signals. In one
embodiment there will be several antennas, each tailored for
respective function including Bluetooth, GSM, NFC and
GPS which may be mounted or embedded together or
separately on the SLPF 117 body or frame 211. In this

15

20

25

30

35

40

45

55

60

10

example antenna 302 has power and signal connection 303
to motherboard compartment 207. In one embodiment,
antenna 302, designed for Bluetooth frequency is known to
the inventor and has been manufactured according to
instruction from the inventor by a company referred to
herein as World Products part number WPANT 10088-S2A.

A rectangular battery compartment 208 is provided hav-
ing a length, a width, and a depth sufficient to hold one or
more regular or rechargeable batteries and/or cells.
Rechargeable batteries or cells may be charged manually,
through a charging connection to a vehicle charging system,
or by solar charging using a solar plate array or panel
positioned to have exposure to the sun. In the case of regular
batteries or cells, for example off the shelf AA or AAA
batteries, these will be easily replaceable. In one embodi-
ment, the software will detect that battery power level is at
a critical level and will alert the user to change or recharge
the batteries.

SLPF 117 includes a rectangular locking key compart-
ment 206 having a length, a width, and a depth sufficient to
store at least one key that may be used to start the host
vehicle. In one embodiment one or more than one key and
perhaps other small items such as instructions may be kept
securely within compartment 206. Two keys may include
such as one to start the host vehicle and one to access the
trunk of the vehicle, or two starter keys for two drivers, etc.
Compartment 206 may also house an electronically trig-
gered door lock mechanism (such as an electronic key FOB,
not illustrated), and at least one presence detection sensor for
sensing key presence within compartment 206. In one
embodiment of the invention the compartment 206 is made
of a material such as metal that creates a Faraday Cage
deterring unauthorized individuals from using wireless sig-
nals to determine whether an electronic key is contained
within the compartment and access the codes contained
thereon to access the vehicle.

Compartments 206, 207 and 208 are interconnected via
physical pathways sufficient to provide for inter-component
wiring and electronic bus connections for power distribution
and for electronic motor and door control (locking or
unlocking). Actual wiring is not illustrated herein so as not
to obscure the details of the invention. In one implementa-
tion, SLPF 117 may include a USB connection that may be
used to connect the device directly to a laptop computer or
other test or diagnostic devices for the purposes of mechani-
cally unlocking the key compartment, data management,
configuration, software update, or diagnostic maintenance
procedures. In one embodiment, the USB may only be
utilized to open the lock if batteries are depleted and all

‘upgrades and testing of the SLPF 117 may be completed

through short wave or other wireless communication with
the SLPF 117. A torsion spring 212 is provided top center of
the frame body for tensioning the license plate frame assem-
bly (front door) for latching purposes.

FIG. 3 is a side elevation view of SLPF 117 of FIG. 2.
SLPF 117 has an angular profile such as that of a vertically
oriented right triangle wider at the base and narrower at the
top. This should not be construed as a limitation of the
invention as other profiles may be observed. In this example,
the angular profile may provide for a more vertical presen-
tation of the mounted license plate when SLPF 117 is
mounted to a vehicle frame or bumper.

Frame front door 201 may be mounted to the top surface
of the body portion of frame 117 via a hinge mounting plate
301 connected to hinge 203, in turn connected to back
support plate 202. License plate 205 is mounted to the
support plate in this example. In one embodiment a latch
Case 3:19-cv-03741-WHO Document1 Filed 06/27/19 Page 31 of 39

US 10,308,218 B2

11

mechanism may be provided that includes a physical actua-
tor for latching and releasing the door. In this example a user
may lift front door 201 by inserting fingers under the door
in the area of door lift recesses 210. Frame front door 201
swings out in the direction of the arrow. In one embodiment 5
magnets are used to hold down front door 201.

In one embodiment frame front door 201 may be latched
and locked and unlocked electronically in a fashion
described relative to the key compartment door. In one

implementation a single access code may be used to 10

“unlock” both the frame front door and the key compartment
door simultaneously. In another example, frame front door
201 latches but is not “locked” in the latched position. In still
another embodiment, front frame door 201 does not latch but

stays down due to magnetic latch components. In this view~ 15

compartments 206, 207, and 208 have overlapping vertical
boundaries. A width dimension “A” depicts the width foot-
print of key compartment 206. In one embodiment, as
previously discussed, the key compartment has “shielding”

from electronic signals by method of magnetic shielding 20

such as a Faraday Cage surrounding the key compartment or
material lining to prevent thieves from using a scanner to
locate an electronic key (such as an electronic key FOB)
stored within the key compartment and obtaining any digital

code which may be stored within the electronic key itself to 25

_ unlock a door or otherwise access any portion of the vehicle.

In this view antenna 302 in the form of a mountable strip
is provided and is mounted front center at the exterior top
body portion of the SLPF 117. Antenna 302 is adapted to

detect Bluetooth and NFC signals as well as GSM and GPS 30

signals. In this example antenna 302 has power and signal
connection 303 to motherboard compartment 207. Antenna
302 is known to the inventor and has been manufactured
according to instruction from the inventor by a company

referred to herein as World Products part number 35

WPANT10088-S2A.

In one embodiment, all sensors deemed important to
operation of SLPF 117 may be installed within SLPF 117
(body or compartments) and may be operated independently

of any host vehicle components or systems. Sensors may 40

include visual or optical sensors (camera, photocell), audio
sensors (microphone), vibrational, shock, or other motion
sensors such as accelerometers, and object presence sensors
such as a sensor for determining key presence within com-

partment 206 and a sensor for determining the locked or 45

unlocked state of the key compartment door. In one embodi-
ment, an accelerometer, such as a 3x accelerometer, is used
to detect vibration, shock and or motion that would indicate
an event such as tampering or unauthorized use and send a

signal to the CPU which would enable an alert system which 50

may activate an alarm such as a buzzer or speaker mounted
on the SLPF 117 or to send an alert message directly to the
owner, renter or third party located within a proximate
vicinity via boosted signal such as a boosted Bluetooth

signal. In one embodiment, a speaker is positioned within 55

the SLPF 117 and the software would enable a user, alerted
by the system that an event is occurring, to activate an alarm
or buzzer using the software installed on the user’s com-
munication device. In one embodiment, the alarm or buzzer

would be automatically activated upon an event and an alert 60

provided to the user who may deactive the alarm or buzzer.
In one embodiment, the SLPF 117 is put in a ready or
“armed” mode either manually by the user using the appli-
cation stored his personal communication device or auto-

matically when the user (carrying a personal communication 65

device paired with the SLPF) moves a distance away from
the SLPF 117 as to weaken the communication signal such

12

that the system determines the user has left the proximate
vicinity of the vehicle (for example, 5-8 feet). Once “armed”
any detection by the accelerometer or other sensors indicat-
ing movement or tampering causes the CPU to boost power
and send an amplified Bluetooth or other signal to the
personal communication device of user located well beyond
the normal short wave distance (as much as 500 feet for
example). In an alternative embodiment, the SLPF 117 itself
may have GSM or other mobile communications capability
in which case it could communicate with the user, server or
third party via GSM. In another alternative embodiment, the
SLPF 117 is in communication with a server via a Wi-Fi
hotspot connected with an OBD system of the vehicle
enabling the SLPF 117 to communicate with the server that
an event is taking place and alert the user or other parties
through GSM.

In one implementation, SLPF 117 may have electronic
connections made (during installation) to specific sensors
that may be installed in the host vehicle and may take data
from those sensors during operation, and relay that infor-
mation to the owner, renter or server. SLPF 117 may also
have a power connection to a host-vehicle charging system
including any solar charging apparatus that may be installed
on the host vehicle. An example of such an embodiment may
be one where the SLPF comes as a feature in a new vehicle
being sold. An aftermarket SLPF may be connected to
specific vehicle components or systems by a mechanic or by
the user with aid of a manual.

As previously discussed, one implementation includes the
SLPF 117 having access to a Wi-Fi network through com-
ponents installed in the host vehicle as a feature of the
vehicle. In one implementation, access to a Wi-Fi router
installed in and powered by the vehicle may be through
communication by the SLPF with the server via Wi-Fi host
system connected with the vehicle on board diagnostic
(OBD) system or other Wi-Fi host system or component that
may be part of the OEM features of the vehicle. Likewise,
SLPF 117 may be integrated to vehicle-based network
communications or reporting systems like On Star™ or
similar reporting or emergency systems without departing
from the spirit and scope of the present invention

In one implementation SLPF 117 is a standalone unit and
does not require electronic or power connections to the host
vehicle. For example, a solar powered charging system may
be made part of the SLPF to keep batteries in charged state.
In such an implementation, SLPF 117 may be removed
easily from one host vehicle and mounted to a different host
vehicle. An owner may then add the new vehicle particulars
to the profile data relative to vehicle description and iden-
tification including a new plate number.

Telephony capability for wireless messaging using any
available network may also be provided so that the system
does not require vehicle based components to communicate
such as with a server on the Internet or to an emergency
number reached over the telephone carrier network. In yet
another variation of telephony capability, SLPF 117 may be
adapted to use a mobile computerized communication
device such as smart phone as a modem to access a data
network such as the Internet network and communicate with
a server such as server 103 of FIG. 1.

FIG. 4 is a front elevation view of SPLF 117 of FIG. 2
with the frame door and license plate removed. Battery
compartment 208 is adapted to hold rechargeable batteries
or power cells. Compartment 208 includes a pair of cover
mounts 403 for mounting a battery compartment cover plate
(cover not illustrated). Motherboard compartment 207 also
has cover mounts 403 adapted to screw mount a cover plate
Case 3:19-cv-03741-WHO Document1 Filed 06/27/19 Page 32 of 39

US 10,308,218 B2

13

there over (cover plate not illustrated). In this example, a
computing motherboard including a central processor unit
(CPU) 408 is depicted mounted within compartment 207
along with other electronic components 410.

Components 410 may include memory for storing firm-
ware, data, and executable SW such as SW118 of FIG. 1.
Components 410 may also include a wireless near field
communications circuitry and or an NFC card slot adapted
for reading or taking data from NFC cards inserted therein.
Alternatively, an antenna installed on the outside surface of
the SLPF may be used to pick up NFC card signals when an
NEC card is placed close to the antenna. For example, if the
business model for the SLPF is to use the system to track
employees, the employees may be issued special NFC cards
to access the key compartment of the SLPF to insert or
remove a key. An NFC card slot or antenna may be presented
at a convenient position on the outside surface of SLPF 117
such as adjacent to the key compartment door.

In one embodiment, an antenna 302 in the form of a
mountable strip is provided and is mounted front center at
the top of frame 117. Antenna 302 is adapted to detect
Bluetooth and NFC signals as well as GSM and GPS signals.
In this example antenna 302 has power and signal connec-
tion 303 to motherboard compartment 207. Antenna 302 is
known to the inventor and has been manufactured according
to instruction from the inventor by a company referred to
herein as World Products part number WPANT10088-S2A.

Components 410 may include a Bluetooth chip or other
wireless communications circuitry for enabling detection
and communications with nearby devices detected within
range. In this example, a Bluetooth Booster (BTB) module
is included in components 410 and is adapted to boost a
Bluetooth signal range beyond the standard 25 or so foot
perimeter to upwards of 500 feet.

Asignal booster may reach a user’s personal device in the
larger vicinity of the vehicle should the service require a
communication with the user during rental of a vehicle. For
example, if the SLPF is tampered with while the user is not
in the vehicle the user might be alerted along with other third
parties such as local authorities if needed. Likewise, a SLPF
may be enabled to access a local wireless network such as
a GSM network or Wi-Fi network.

Motion sensor 417, such as a 3x accelerometer, could, if
triggered, cause the BIB module 410 to activate to boost the
communications range of the SLPF to 500 feet (perimeter).
Also in this example, components 410 include a flexible
transceiver antenna (RX/TX for cellular, CDMA, etc.) com-
munications. In a minimal embodiment, SLPF 117 uses the
capabilities of a user’s personal communications device to
gauge location or to communicate with a server using the
personal device as a portal or modem to the server. In one
embodiment, the alerts showing tampering could be sent to
multiple users who have registered for the service and are
known by the system to be within the vicinity of the subject
vehicle but are not necessarily paired with that vehicle. Such
alerts might tell this “community of users” that there is a
vehicle known by the system that is signaling an alert and
show the location of the vehicle to so that one or more
members of the community might respond and provide
communication back to the server via the system application
stored on their personal communication device.

Components 410 may include one or more circuits sup-
porting one or more accessible ports such as a universal
serial port (USB), an audio/visual jack, or the like. Such port
interfaces may be presented on the outside of SLPF 117 in
convenient plug-in locations. Components 410 may include
a subscriber identity/identification module (SIM) card

10

15

20

25

30

35

40

45

50

55

60

65

14

adapted to provide 3G or 4G network access and adapted to
store unique identification and key compartment access
information for at least the owner of the SLPF 117.

SLPF 117 includes mounting points 409, which may be
bolt mount openings for mounting SLPF 117 to a frame or
bumper plate of a vehicle. Element 401 is an elongate recess
in the body wall of SLPF 117 to accept the hinge associated
with the frame front door support plate. Key compartment
206 has, in this implementation, a hinged door 402 sup-
ported by hinge 407. Hinge 407 may, in one embodiment, be
spring assisted to urge door 402 open when in an unlocked
state. An electric motor 411 is provided within the frame
body portion of SPLF 117 that has rotatable connection to a
cam shaft 413 with a pair of cam lock apertures 412 that may
be operated through the motor to lock or unlock door 402.
In one embodiment, server 103 may send an unlock com-
mand to SLPF 117 by direct communication when a desig-
nated renter or owner is within range of the wireless com-
munications field. The SLPF may receive the signal or other
communication from either the server or personal commu-
nication device at an antenna coupled with the CPU. The
antenna is capable of communicating with any number of
wireless communication protocol including NFC, Blu-
eTooth, GSM and GPS. The processor may access a local
memory, or the server in order to validate that the signal was
received from a trusted subscriber device having authority as
the owner or an approved renter to open the key compart-
ment of the SLPF, prior to locking or unlocking the key door
of SLPF 117. If the received signal is determined valid, the
processor may signal a switch or Frequency Obtained
Binary (FOB) sensor to move the motor 411 to either lock
or unlock the key door 402.

Key compartment 206 may include within or may provide
access to one or more electronically controlled sensors such
as a door “state” sensor 415 adapted for determining and
reporting whether the key compartment door 402 is locked
or is unlocked. Key compartment 206 may include one or
more electronically controlled sensors such as a FOB pres-
ence sensor 414 adapted to determine whether or not there
is actually one or more keys such as key 404 inside of
compartment 206. In one embodiment, photoelectric sensors
might be used to determine key presence. In one embodi-
ment, weight sensors or magnetic sensors might be used to
detect the presence of a key or keys.

In one embodiment, key presence detection granularity of
one or more sensors may determine the type of more than
one key that might be placed into the compartment. For
example, an optical or photo sensor programed with the
identifiable key shape patterns of more than one key may
determine, for example, an ignition key from a trunk key for
the vehicle, and perhaps if a wrong key is placed into the
compartment for the process being executed at the time. For
example, it might cause an alert message to be sent to an
owner or to a renter who has left a “wrong” type of key in
the key compar fluent or whether the “trunk” key should also
be included with the ignition key, etc. In one implementa-
tion, a motion/shock sensor 416 may be provided either
within key compar fluent 206 or in another convenient
location on SLPF 117 such as in the body portion of SLPF
117, the sensor adapted to detect efforts to physically tamper
with the SLPF and to record instances of shock such as a
collision with another vehicle or shock caused by someone
trying to break into the key compar fluent 206. In one
embodiment one or more accelerometers such as 3x accel-
erometers known to the inventor might be used to detect
motion.
Case 3:19-cv-03741-WHO Document1 Filed 06/27/19 Page 33 of 39

US 10,308,218 B2

15

It is noted herein that two or more sensors may be utilized
in combination to detect a certain event at the time of
occurrence. For example, a motion sensor may be activated
by someone trying to tamper with the SLPF whereby the
motion sensor may trigger the other sensors such as a camera
and microphone in order to capture the unfolding incident
for reporting purposes. Additionally, an audible alarm may
alert passersby that someone is attempting to tamper with
the SLPF and/or an alert can be sent automatically to the
server and the owner who may, in turn, use a personal
communication device to cause the SLPF to sound a buzzer
or alarm located on the SLPF. In one embodiment, SLPF 117
includes magnetic hold downs or “latches” that bold front
door (201 not illustrated) down whether a latch is also
provided for the front door or not.

In general use of the invention, an owner may send a
unique code or signal to SLPF 117 via a personal commu-
nications device, which may include wearable devices such
as a “smart watch” for example when such a device is
brought within wireless communications in range, or the
code or signal may be sent to the unit by a server in order
to open the key compartment for insertion or removal of one
or more keys depending on the immediate process relative to
car sharing that is being executed. In most embodiments,
SLPF 117 wireless component recognizes when an autho-
rized “paired” personal communications device comes into
communications range. In the case of a renter the renter’s
personal communications device is registered with the ser-
vice and an SLPF may automatically recognize the personal
communications device when it comes into proximate range.

The user of the device may then communicate to the
frame component either directly or brokered through a
network or a combination of both. For example, a renter may
only be provided an access code from a server when the
SLPF has identified the renters registered personal commu-
nications device running the mobile application of the
present invention within the wireless range of the vehicle
that is to be picked up during that period in time. In one
implementation, the renter must request that the server
unlock the key compartment and inform the renter when to
open the front door to access the key compartment. In some
cases, there may be a discrepancy causing the server to
withhold the access code such as if a microphone detects a
rental violation such as a crowd of people using the vehicle
instead of a stated (or agreed maximum) number of persons.

In one implementation, the renter must authenticate by
real time video or picture to the server and prove he or she
is actually the renter and not a user who has perhaps
followed the potential renter with an idea to take the phone
munning the app from the renter by force and hijack the
vehicle. There are a variety of security steps or measures that
may take place before the server will allow a key compart-
ment to be unlocked. The vehicle owner may also be subject
to authentication with the server before being able to access
the key compartment. More detail about using the car
sharing service of the present invention is provided later in
this specification.

FIG. 5 is a perspective view of key compartment door 402
according to an embodiment of the present invention. Key
compartment door 402 may be machined of metal such as
stainless steel or aluminum. In one embodiment, key com-
partment door 402 is manufactured of a durable polymer
material. In one embodiment, all sides of the key compart-
ment (including the door) are manufactured of a metal or
other material that will provide shielding to prevent persons
from being able to obtain an entry code from an electronic
key or FOB stored within the key compartment. In this

15

20

25

30

35

40

45

50

55

60

65

16

example, door 402 includes hinge mounts 502 (one proximal
to each end) for mounting door 402 onto hinge component
407 that allows door 402 to swing out about an axis line
represented herein by a broken double arrow when
unlocked. In one embodiment, a door cam or pinned axle
may be substituted for a hinge without departing from the
spirit and scope of the present invention. In one embodi-
ment, spring tension such as via a torsion spring may be
provided to door 402 to urge the door to swing out under the
spring tension whenever it is unlocked.

Key compartment door 402 includes opposing side walls
503 and a front wall or plate 504, The overall length of key
compartment door 402 is just shorter than the length of the
key compartment as measured from inside wall to opposing
inside wall along the direction of the double arrow door axis
line. Door 402 may be latched and locked in one embodi-
ment using the previously described cam lock system
described relative to FIG. 4. It is noted herein however that
other door configurations for key compar tment door 402
may be practiced without departing from the spirit and scope
of the invention such as using a sliding compartment door
instead of a hinged door, for example. It may also be noted
herein that other locking hardware might be used in place of
cam locks without departing from the spirit and scope of the
invention such as electronically controlled pin locks to lock
the door closed or a motor/cam axle functioning as the door
hinge or axis that may be motor controlled to remain closed
and locked, or to unlock and move (via motored) the door
opened to an access position sufficient for key insertion and
removal.

FIG. 6 is a side elevation view depicting SLPF 117 of
FIG. 2 with the frame door and key compartment door open
relative to closed or open state. Frame front door 201 is
mounted to support plate 202 in the frame front door 201 of
SLPF 117. Hinge 203 enables frame front door 201 to be
swung out toward an accessing user in the direction of the
arrow. License plate 205 and support plate 202 are located
within the frame front door assembly 201.

Key compartment door 402 is depicted unlocked and
open. Compartment door 402 also swings out about hinge or
axle 407 toward the accessing user in the direction of the
associated arrow. Vehicle key 404 is depicted (hidden lines)
within compartment 206 for reference. In one implementa-
tion, a user may open front frame door 201 via door lift
recesses 210. Frame front door 201 may be adapted to stay
closed via one or more strategically placed magnet latches
such as magnets 405 of FIG. 4. In one implementation,
frame front door 201 may latch to SLPF 117 and may be
locked in a latched state. In this implementation, a wireless
code or wireless signal may also be required to unlatch
frame front door 201 so that a user may lift it up and out of
the way of the underlying key compartment 206. In other
words, the embodiment may require two separate unlocking
mechanisms-—-one to unlock the frame front door 201 and
one to unlock the key compartment 206.

In one implementation, frame front door 201 is manually ©
lifted and is not locked in a closed position against SLPF 117
but held in a closed position by relatively powerful magnets.
In one embodiment, a user desiring to access key compart-
ment 206 for key 404 must send a code or signal to SLPF
117 while within wireless range of a wireless perimeter or
range of the SLPF. The code may be a code generated for a
particular “car sharing” event set up by an owner of the
SLPF. The code may not be shared with the renting user until
that user has arrived on scene to pick up the vehicle. The
user may be detected by the SLPF when the user brings a
registered personal communications device within wireless
Case 3:19-cv-03741-WHO Document1 Filed 06/27/19 Page 34 of 39

US 10,308,218 B2

17

range of the SLPF. Ifkey compartment door 402 is unlocked
it may swing out under spring tension. .

If frame front door 201 is closed and compartment 206 is
open, the magnets retaining front frame door 201 into the
closed position may be powerful enough to also prevent
compartment door 402 from popping out though it may be
unlocked and accessible. However, when the user lifts front
frame door 201, the key compartment door may automati-
cally swing out, if unlocked, as soon as it is no longer
obstructed by the front frame door being closed. Key com-
partment door 402 may only be accessed by a registered
user, such as either owner or an approved renter, who has a
registered personal communications device in hand or on
body that may be detected as such by SLPF 117 and verified
at a network server charged with brokering car sharing
transactions and monitoring one or more aspects of car share
events.

FIG. 7 is a process flow chart 700 depicting steps for
registering for a car sharing service according to an aspect
of the present invention. At step 701 a user may access a
Website set up for vehicle share service registration using a
network browser application while connected to the net-
work, for example, the Internet. In one implementation the
user may access a registration module using an application
(Software) store front, or by using a third party service such
as Google Play services. Once at the Website, the user may
be prompted to download and install a mobile software
application at step 702. The mobile application is adapted
for a personal communications device that will be used by
the user in communications with the service.

It is noted that step 702 may be part of a general
registration process where the user uploads data required by
the service to affect registration for that user. In one imple-
mentation the application is first downloaded and executed
from the user’s personal device and then data is uploaded to
the server through the application. It is also noted herein that
servers may be distributed regionally and one or more
servers may overlap relative to service range.

At step 703 it may be determined whether the registering
user is in fact an owner of an SLPF such as SLPF 117 of FIG.
1. If at step 703 the user is an owner the process may move
to step 704 where the user may pair a personal communi-
cations device such as a smart mobile phone or other
computerized mobile client device with the purchased SLPF
unit at step 704. In this case, registration information may
include SLPF data uniquely identifying the unit, personal
communications device type and profile data including
unique identification, and of course the personal data of the
owner. All of this data may be stored in a data repository
accessible to the network server. At step 706, a user may
upload profile data including car-share vehicle availability
calendar information, preferences for lending the vehicle,
etc. The registration process may end for that user at step
707.

At step 703 if the user is not an owner ofa SLPF 117, then
the process moves to step 705 where it may be determined
if the registrant is a potential renter. If the server determines
the user is not a renter, then the process may loop back to
step 703 until the correct information is given. It is noted
herein that user profile data uploaded to the server may be
later edited by that registered user. If it is determined that the
user is a renter at step 705, the process moves to step 706
where the renter may upload a “renter’s” data profile. A
renter’s profile may include the renter’s banking data, name
and personal information, vehicle types the renter is inter-
ested in renting, any references the renter may have, etc. In
one case, it is possible that an owner may also be interested

20

25

30

35

40

45

50

55

60

65

18

in renting as well. To this end the application that users
download may be the same app for both owners and renters.
The process may end for the renter at step 707. It should be
noted, however, that when a selected vehicle is determined
and information is provided to the renter to allow the renter
to access the key compar tment for use of the vehicle, the
renter will need to pair his mobile communication device
with the SLPF. In both instances of pairing (owner or renter)
the pairing may be done automatically by the system.

FIG. 8 is a process flow chart 800 depicting steps for
brokering a car share transaction in progress according to an
aspect of the present invention. At step 801 a network server
may receive a request from a registered service user. The
request may be from a registered SLPF owner or from a
registered renter approved to rent a vehicle. It may be noted
herein that the request may be from any registered user
owner or renter. The request may include GPS location
coordinates of the user’s personal communications device
and of the SLPF if the request is from an owner whom has
been detected within wireless range of the SLPF. At step
802, the server determines if the request received is from an
SLPF owner.

If the request is from a SLPF owner and the owner is
requesting the service to fulfill a rental availability, the
process may move to step 804 where the owner may insert
a vehicle key into the key compar tment of the SLPF on the
vehicle. In this process the owner may physically insert the
vehicle key into the key compartment and then send a code
from the owner’s personal communications device to the
SLPF over a short range wireless connection, such as
Bluetooth or NEC, in order to lock the key compar tment
door. The owner may be required to unlock the key com-
partment door before keys may be physically inserted
therein. In another aspect, the compartment is not locked if
no keys are present in the compartment.

In one aspect, the code stored on the owner’s personal
communications device is also stored on the device memory
of the SLPF. In this aspect, the owner may insert the key and
lock the compartment without server involvement other than
authenticating the owner. In one aspect, the server sends a
code to the SLPF and to the personal communications
device of the owner after it is determined they share the
same GPS location. The owner may use the received code to
unlock and perhaps lock the key compartment door. In one
aspect, the server may require one code to unlock a key
compartment and a different code to lock it again. In the
above process steps, it is assumed that the owner is located
within wireless communications range of the SLPF and that
the owner’s personal communications device has connection
with the server.

At step 806 the presence of the correct key(s) inside the
key compartment may be reported to the server from the
SLPF through a connection to the network hosting the
server. The confirmation may be in the form of a message
from the SLPF to the server or a machine to machine
network communication such as a ping. Key presence within
the key compartment may be determined using one or more
sensors adapted to detect one or more keys as previously
discussed relative to sensor 414 of the description of FIG. 4.

The server may search for registered renters on behalf of
the owner by searching through renter’s current status
postings or active renter requests identifying them as
actively looking to rent a vehicle immediately or in the
future. The data may be filtered by the server aided by SW
to narrow results to identifying those potential renters that
are actively looking to rent the same or similar type vehicle
for the stated time period or window and may be within a
Case 3:19-cv-03741-WHO Document1 Filed 06/27/19 Page 35 of 39

US 10,308,218 B2

19

reasonable geographic distance from the where the vehicle
was left by the owner for the renter to pick up.

At step 809 it may be determined whether or not potential
renters are found that may qualify to fulfill the car sharing
contract of the owner. If no renters were found, the process
may loop back unti] one or more renters can be discovered.
If one or more renters are found to fulfill the owners request
at step 809, the process may move on to step 810 where the
vehicle’s exact location information is sent to the renter’s
personal communications device. This assumes that the
renter has accepted the owner’s terms and qualifies to rent
the vehicle according to owner conditions if any. In one
aspect an owner may reserve a right to approve a renter. In
another, approval may be automated according to informa-
tion associated with the rental agreement or contract
uploaded by the owner.

In step 811 the renter may arrive at the GPS location of the
rental vehicle. It is also assumed that the SLPF of the owner
has detected the owner within its wireless range and that the
SLPF is also connected to the server. In this process, the
SLPF may detect the renter’s personal communications
device via short range wireless communications. The renter
may contact the server and check in to enable the server to
confirm GPS of the renter and SLPF to determine if it is
appropriate to release an access code to the renter’s personal
communications device. Once the renter checks in with the
server, the server may send the access code to unlock the key
compartment at step 812. In one aspect, the server may send
the access code directly to the SLPF to unlock the key
compartment for the renter with the code being transparent
to the renter. In one aspect, each SLPF has to unique
codes—one for unlocking the key compartment and one for
locking it similar to a key pair.

The access and locking codes or one code for unlocking
and locking may be resident on the SLPF, on the network
server, and on the owner’s personal communications device.
In one aspect of the process, the server may assign codes for
unlocking and locking a key compartment door of a SLPF
for each car sharing event that is to transpire, the codes
generated only when immediately needed. In this aspect, the
code or codes may be sent to the SLPF to store for
subsequent matching to code communicated to the SLPF
from the user (owner or renter).

If at step 802 the request is not from a SLPF owner, the
server may determine at step 803 if the request is from a
renter. If the server determines the request is not from a
registered renter, the process may loop back until the nature
of the request is determined. If the server determines the
request is from a renter at step 803, the process may move
to step 805 where the server looks for registered owners to
fill the renter’s request. A request may be a message speci-
fying a time period within which the renter is wanting a
rental and may include data specifying preference for the
rental request such as how long the vehicle will be needed,
the planned route the vehicle will travel, general purpose
statements such as what the vehicle will be undergoing
during the rental period as far as distance traveled, loads if
any, pets, etc.

At step 807 the server may determine if any owners are
found having an available vehicle rental that could fit the
needs of the renter. If at step 807 an owner is not found, the
process may loop back until an owner is found that can
satisfy the renter’s criteria. In one aspect there may be some
negotiation between an owner and a potential renter before
an agreement is forged. If an owner is found in step 807 that
is acceptable to the renter and the renter has been approved
to share the vehicle by the server or by the owner, the

20

30

40

45

50

60

20

process may move to step 810 where the server sends the
vehicle location to the renter. The renter may arrive at the
vehicle location at step 811 and the server may then provide
the key compartment access code at step 812 once the renter
has checked in with the server while at the vehicle location

It is noted herein that an owner may use the service of the
invention to look for potential renters and forge an agree-
ment with a renter to take the vehicle well before the
beginning date and time scheduled for renter pick up of the
vehicle. In this case, the server may still withhold the access
code until the renter is actually ready to access the key
compartment and take the vehicle. In one example, an owner
may live in one region and a potential renter is traveling to
that region by plane and seeks to rent a vehicle after landing
in an airport. In this scenario, server will match the renter
with an available vehicle in the area near the airport. In this
scenario, the owner may also have one or more vehicles
available within walking distance from the airport which
may be made available to the renter.

The scalability of the service of the present invention is
such that it may be practiced internationally using the
Internet network as a host network where renters from out of
state or country may use the service as registered members
of the service to find available vehicles at specified points
during their travel without requirement of waiting for ser-
vice at a conventional vehicle rental service. It is also noted
herein that rental transactions may be initiated and brokered
“on the fly” such as by an owner who may initiate a new car
share event with the service at any point in time where the
service immediately finds and matches one or more renters
to the owner and vehicle.

In one embodiment of the invention, existing car rental
services may collaborate with “local” private vehicle owners
to help fulfill car rental demand on their own commercial
lots. For example, a client walks in to a commercial estab-
lishment that does not currently have the type of vehicle they
are seeking to rent. In this case, the service may be invoked
to locate private vehicle owners having waiting vehicles
parked nearby where if one is found that matches what the
renter is willing to take. The owner and rental establishment
may sbare the proceeds appropriately, for example, the
owner getting paid for the rental while the car rental com-
pany gets a commission and keeps a loyal client.

FIG. 9 is a process flow chart 900 depicting steps for
monitoring renter activity during a car share event according
to an aspect of the present invention. In this example, it is
assumed that the renter has removed the vehicle key from
the key compar tment with the aid of an access code and has
started the vehicle. In this state, the SLPF may retain a
network connection at least intermittently with the server in
order to update the server relative to vehicle state and
activity during use of the vehicle by the renter. In this aspect,
the renter may have turned off his personal communications
device and may no longer be connected to the server through
the mobile application on the device.

At step 902, the server may monitor the rented vehicle via
sensors that are operational and on board the SLPF and in
some cases in the vehicle but available to the SLPF CPU via
wireless or electronic connection. In this process, the SLPF
may report periodically to the server or when the SLPF
detects something that should be reported based on existing
constraints tied to vehicle use under the rental or car share
agreement. It is noted herein that in one aspect, SW (118,
FIG. 1) loaded on the SLPF may have data downloaded
thereto from the server that may include certain rules and
constraints for a routine (with for example, periodic check of
state of the vehicle during operation) that monitors vehicle
Case 3:19-cv-03741-WHO Document1 Filed 06/27/19 Page 36 of 39

US 10,308,218 B2

21

condition and use “locally” and reports to the server only in
case of a breach of an existing rule or constraint. In another
aspect, sensor data may be uploaded to the server for
analysis at the server (SW 105, FIG. 1).

’ At step 903, it may be determined at the server or locally
if the vehicle use is appropriate. Step 903 may be executed
periodically or through “refresh” to conserve power. If at
step 903 it is determined that vehicle use was appropriate,
that is to say that the conditions of the agreement between
the owner and renter were successfully followed by the
renter in terms of use of the vehicle, the process may move
to step 904 where the server may notify the owner when the
rental is complete and the vehicle has been detected at a drop
off location. In this state, the vehicle should be locked and
the keys should be locked in the key compartment for the
next renter or for the owner.

In one aspect of the invention, an owner may use a mobile
cleaning service to go to the vehicle location and access at
least a door key in order to make the inside of the vehicle
accessible to cleaning. In one embodiment, a mechanic may
be called to check on a vehicle that is in the field and waiting
for a renter. These third party service personnel may be
given the access code by the server at the time they arrive
within detection range or in close GPS coordinates to the
vehicle in the same fashion as a renter.

After the renter has left the vehicle location and it has
been determined that the key is present in a locked key
compartment and pending any third party or owner post
rental inspection and cleaning of the vehicle, the server may
calculate the correct rental fees, including for example the
fee associated with the calculated mileage, time of use and
brokers transaction fee, at step 906. This process may
consider total mileage driven and time of use and any fees
for cleaning, etc. Miles driven can be calculated by tracking
GPS location of the renter’s communication device or GPS
of the SPLF 117 during vehicle use, or by connecting a lead
on the SLPF to the vehicle odometer, or alternatively via the
wireless connection established between the SLPF and a
Wi-Fi hotspot installed within the OBD port of the vehicle.
The server may take payment from an online renter account
and transfer the payment to the owner’s account. PayPal or
other online payment service may be used. The process may
end at step 909.

If it is determined at step 903 anytime during the rental
period that the vehicle use is not appropriate, for example,
not in line with what is expected in the rental agreement
between the owner and renter, the server may attempt to
contact or alert the renter’s personal communications device
at step 905, the alert informing the renter that a violation of
the agreement has occurred or is occurring. At step 907, it
may be determined whether the violation warrants any
preventative action. For example, a rental condition may be
a standing rule not to take the vehicle out of state. Ifa renter
drives the vehicle beyond state lines, the server may alert the
renter and the renter may adjust accordingly, perhaps having
mistakenly taken the vehicle past the state line. Therefore,
the server may under certain circumstances give a renter an
opportunity to correct a situation before the owner or third
party service is engaged, for example, notified by the server
about the issue.

If no preventative action is required at step 907, the
process may move to step 904 where the server notifies the
owner when the rental has expired or is completed. The
server may then handle invoicing and payment to the owner
in step 906. The process may end for that rental period or
session at step 909. However, if preventative action is
required at step 907, the server may perform a stated action

20

25

30

35

40

45

50

55

60

65

22

at step 908. A preventative action might be to contact the
owner and a third party such as police services, for example,
if it appears that the renter is taking the vehicle for beyond
the agreed boundary in the rental agreement.

In one case where there may be damage to the vehicle as
a result of renter violation of the rental agreement, the server
may have authority to retrieve damages, collect fees or
insurance payments and add those charges to the rental
payment including deducting additional charges from the
renter’s account. Therefore, some security may exist regard-
ing renter payment for any mistreatment of the vehicle. For
example, the server may have unfettered access to the
renter’s online account used to register for service and to pay
rental fees. The access to the renter’s account may be limited
to the time the renter is using a rented vehicle.

In one aspect of the method of use, the server may have
unfettered access to the owner’s online account and may
subtract routine fees from the owner’s account for such as
cleaning, maintaining, gassing up, performing third party
diagnostic inspections, or the like. It is possible, for
example, that a renter does not leave the rented vehicle with
sufficient gas in the tank. In this case, the SLPF may search
for and select a third party to take the vehicle to a nearest (or
most cost-effective) station for gas or to bring gasoline to the
vehicle from a mobile service vehicle. Many of these routine
processes may be initiated and brokered relative to transac-
tions by the SLPF and the server without requiring the owner
to visit the vehicle location regularly such as to clean and
inspect the vehicle immediately after a rental has ended.

In one aspect, an owner may be letting the vehicle out to
more than one renter. For example, to a first renter that will
drive the vehicle toward a desired destination until that
renter no longer needs the vehicle at which time a second
renter may take the vehicle from there, and so on. In this
case, a mobile vehicle cleaning and inspection may be
practiced at each embarking point where a new renter takes
over. So in the process it is possible that a renter locks the
key compar tment for a next renter to open it and retrieve the
key for that renter’s turn with the vehicle and wherein the
owner is not involved until after the last renter has used the
vehicle and is finished using it.

FIG. 10 is a process flow chart 1000 depicting steps for
opening and closing the key compartment door for key
insertion or removal according to an aspect of the present
invention. At step 1001, a user may determine whether to
access a key compartment on a SLPF in order to insert a key
or keys into the compar tment or to remove a key, keys or
other item from the compartment. If the user determines not
to access the key compartment, the process may loop back
until a determination is made. If the user determines to
access the key compartment, the process may move to step
1002 where the user may connect to the SLPF via the user’s
mobile communications device and SW application running
thereon. Connection may mean simply walking into close
range communication (such as, for example, Bluetooth™
range) of the device with the personal communications
device on with the mobile application running In another
aspect, the user may have NFC capability and may receive
information from SLPF when the user brings the personal
communications device within NFC range. An NFC tag or
card may also be used without departing from the spirit and
scope of the present invention.

The user may receive a message from the SLPF relative
to compartment door state (locked/unlocked). Presumably
the key compartment door is locked whenever there is a key
or FOB contained therein. However, in one case where the
owner is to place a key in the vehicle, the compar tment door
Case 3:19-cv-03741-WHO Document1 Filed 06/27/19 Page 37 of 39

US 10,308,218 B2

23

may not be locked because no key is inside. Therefore, if a
renter receives a message that the compartment is not
locked, that may mean there is no key inside the compart-
ment. At step 1004, the user determines whether the com-
partment door is locked. If the key compartment door is not
locked at step 1004, the process may skip over to step 1007
where the compartment is open and accessible to the user.

If the user determines that the key compartment door is
locked at step 1004, the user, or the server (on behalf of the
user) may issue an access code or “unlock” command. The
user may receive the access code from the server over a
network connection between the server and the user’s per-
sonal communications device running the mobile applica-
tion. The user may then issue or “send” the command to the
SLPF over the short range wireless connection established
between the SLPF and the user’s personal communications
device. In an alternative embodiment, the server may, upon
detecting that the correct user is at the location of the vehicle
and is there to take the vehicle, work on the vehicle, or to put
a key in the SLPF key compartment, give the access code
directly from the server to the SLPF over a network con-
nection between the server and the SLPF. Of course, both
functions may be practiced such as for renters, the server
unlocks the compartment and re locks the compar tment. For
owners, the server sends the code to the owner device where
the owner may access the compartment using his personal
device and a resident access code any time.

At step 1006, a key compartment release routine may be
used to activate a motor to move a motor cam or aperture
into a position to lock or unlock the key compartment door.
For example, the access code may be sent to the SLPF via
short wireless range or over the data network wherein SW
(118) on the device matches the access code to data stored
on the SLPF and, if correct, sends a signal to a sensor or
mechanism adapted to toggle the motor to move to the
unlock position. At step 1007, the compar tment may be
open and physically accessible to the user.

At step 1008, a user may insert a key or keys into or
remove a key or keys from the key compartment. In this
process, the user may close the key compar tment door and
then may issue or send a “lock” code or command at step
1009 to ensure that the motor has been triggered and has
re-locked the compartment. Alternatively, the lock may be
triggered automatically if a FOB is detected by sensors
within the compartment. The server may also send a lock
command to the SLPF on behalf of the user. In one embodi-
ment, the compar tment automatically “locks” whenever the
compartment door is physically closed (auto lock) where the
door may only be unlocked by a correct access code. It is
noted also that in one aspect, an access code may be assigned
to auser as long as the SLPF has the same information at the
time of compar tment access. For example, an access code
may be digits, a password, a combination of digits and
characters, a machine language not legible to humans, etc.

At step 1010 a lock sensor/receiver connected to a motor
may activate the motor to move into a locking position. At
step 1011, the key compar tment is locked and is not
accessible without issuing the correct access code or com-
mand. The process may end at step 1012. It is important to
note herein that there may be sub-steps for accessing a
locked key compar tment that may vary in content and order
depending upon the classification of user (owner/renter)
without departing from the spirit and scope of the present
invention. For example, an owner may have a resident
access code that never changes or is only updated periodi-
cally whereas a renter may be assigned a temporary access
code to access a specific vehicle.

25

30

35

40

45

55

60

65

24

Access codes that are assigned may also be time stamped
and may have a limited time to live (TTL) before they are
no longer valid. For example, a renter may be issued an
access code to access a SLPF key compartment only when
the renter is at the vehicle location and the renter may be
required to immediately use the code to gain access to the
key compartment. The code may be a one-time access code
assigned to the renter and to the SLPF for one-time use. If
a renter becomes a frequent renter of a same vehicle peri-
odically or regularly such as in a commute to a job for
example, the access code given to the renter may be the same
code used by the owner as long as the SLPF recognizes the
renter by the renter’s personal communications device. In
one aspect, the owner may send an access code to a “trusted”
renter or “sharer” of the vehicle as well as providing it to
third party “trusted” services adapted to serve specific needs
such as cleaning a rental vehicle or maintaining it gas, etc.
in the field. These events may be system procured or owner
procured without departing from the spirit and scope of the
present invention.

It will be apparent to one with skill in the art that the
vehicle sharing system and apparatus of the invention may
be provided using some or all of the mentioned features and
components without departing from the spirit and scope of
the present invention. It will also be apparent to the skilled
artisan that the embodiments described above are specific
examples of a single broader invention that may have greater
scope than any of the singular descriptions taught. There
may be many alterations made in the descriptions without
departing from the spirit and scope of the present invention.

It will be apparent to the skilled person that the arrange-
ment of elements and functionality for the invention is
described in different embodiments in which each is exem-
plary of an implementation of the invention. These exem-
plary descriptions do not preclude other implementations
and use cases not described in detail. The elements and
functions may vary, as there are a variety of ways the
hardware may be implemented and in which the software
may be provided within the scope of the invention. The
invention is limited only by the breadth of the claims below.

The invention claimed is:

1. A secure vehicle sharing system including a comput-
erized server connected to a wide area network (WAN) and
executing software from memory, comprising:

a mobile computerized security housing including;

a front surface, a back surface for securely mounting on
an outside surface of a vehicle, a top, bottom, right
and left sides;

an instance of the software executing from memory;

a power source;

a locking compartment;

an interface, accessible on the WAN, provided by the
software on the server, enabling users to register as a
vehicle owner by uploading to a database, accessible to
the server, at least identification of a mobile comput-
erized security housing, identification of an owned
vehicle, user profile and user financial data, and
enabling users to register as a vehicle renter by upload-
ing user profile data to the database, including at least
identification and financial data;

a computerized mobile client device carried at least by the
vehicle renters, the computerized mobile client device
enabled for wireless communication and connection to
the WAN, the client device storing and executing an
instance of the software from memory;

wherein the server receives a request from the vehicle
renter’s computerized mobile client device to rent a
Case 3:19-cv-03741-WHO Document1 Filed 06/27/19 Page 38 of 39

US 10,308,218 B2

25

vehicle, the server accesses the database and matches
the request to one or more available registered vehicles
located within a geographic area specified by the
vehicle renter, the server sends results of the matching
to the vehicle renter’s computerized mobile client
device and the vehicle renter selects an available reg-
istered vehicle causing the server to send to the com-
puterized mobile client device of the vehicle renter
location data enabling the vehicle renter to locate the
selected registered vehicle, and security data enabling
the vehicle renter to communicate the security data to
the mobile computerized security housing mounted to
the selected registered vehicle causing the mobile com-
puterized security housing to unlock the locking com-
partment allowing access to a key or other item stored
in the locking compartment.

2. The vehicle sharing system of claim 1 wherein the
server tracks at least time, mileage and location of the
selected registered vehicle during operation, via a Global
Positioning System (GPS), and upon completion of the
vehicle operation, the vehicle renter replaces the key or other
item in the locking compartment, and sends notification of
completion of use of the selected vehicle to the server,
wherein the server completes a financial transaction between.
the vehicle renter and the vehicle owner.

3. The system of claim 1, wherein the security data sent
from the server to the computerized mobile client device is
sent via the WAN and wireless communication and the
security data communicated between the computerized
mobile client device to the mobile computerized security
housing is achieved via any one of short range or near field
comumunication.

4. The system of claim 1, wherein the front surface of the
mobile computerized security housing includes a rectangu-
lar opening for securing and displaying a license plate of the
vehicle the mobile computerized security housing is
mounted to.

5. The system of claim 1, wherein the mobile computer-
ized security housing further comprises one or more locking
compartment sensors capable of detecting a key or other
item held within the locking compartment.

6. The system of claim 1, wherein the mobile computer-
ized security housing comprises at least an accelerometer
enabling detection of one or more of shock, vibration, sound,
and movement indicating the occurrence of an event includ-
ing one or more of tampering with the housing, vehicle
burglary, unauthorized movement of the vehicle, or collision
of the vehicle, and the mobile computerized security hous-
ing is enabled to send data notifying any one of the server,
the vehicle owner, the vehicle renter or third party of the
event occurrence.

7. The system of claim 6, wherein the mobile computer-
ized security housing includes sensors including any one or
more of a digitized camera and microphone, and the occur-
rence of an event causes the mobile computerized security
housing to send data from the any one or more of digitized
camera and microphone to at least any one of the server, the
vehicle owner, the vehicle renter, third party, or participating
user.

8. The system of claim 6, wherein the mobile computer-
ized security housing includes any one or more of a buzzer,
speaker and light, any of which is activated by any one of the
server, the owner, the renter or third party in response to
receipt of data regarding the occurrence of an event.

9, The system of claim 6, wherein the mobile computer-
ized security housing ‘activates one or more of the acceler-
ometer and key compartment sensors, locks the key com-

20

2s

30

40

45

26

partment, and the mobile computerized client device of the
vehicle renter records a GPS location when the mobile
computerized client device of the vehicle renter moves a
distance away from the mobile computerized security hous-
ing as to the communication signal strength established
between the mobile computerized client device of the renter
and the mobile computerized security housing is diminished
to a level indicating that the renter has left the vehicle.

10. The system of claim 9, wherein the mobile comput-
erized security housing is enabled to boost the short wave
communication signal to the computerized mobile client
device of the renter to communicate the occurrence of an
event.

11. A method for vehicle sharing including a computer-
ized server connected to a wide area network (WAN) and
executing software from memory, comprising the steps of:

(a) providing an interface of the WAN enabling a user to
register as a vehicle owner by uploading to a database,
accessible to the server, at least identification of a
mobile computerized security housing, identification of
an owned vehicle, user profile and user financial data,
and enabling a user to register as a vehicle renter
uploading user profile data to the database, including at
least identification and financial data;

(b) mounting the mobile computerized security housing to
the registered vehicle;

(c) receiving a request at the server from an instance of the
software executing from memory of the vehicle renter’s
mobile computerized client device, the server accessing
the database and matching the request to one or more
available registered vehicles within a geographical area
specified by the vehicle renter, sending data matching
results to the vehicle renter’s mobile computerized
client device;

(d) receiving the data matching results at the computer-
ized mobile client device of the vehicle renter, enabling
the vehicle renter to select an available registered
vehicle, causing the server to respond to the selection
by providing location data and security data to the
computerized mobile client device of the renter
enabling the renter access and operate the selected
vehicle;

(e) sending the security data from the computerized
mobile client device to the mobile computerized secu-
rity housing mounted on the selected registered vehicle,
the data received by an instance of the software execut-
ing from memory of the mobile computerized security
housing and causing unlocking of a locking compart-
ment in the mobile computerized security housing
enabling access to a key or other item for operating the
vehicle.

12. The method of claim 11, wherein the server tracks at
least time, mileage and location of the selected registered
vehicle during operation, via a Global Positioning System
(GPS), and upon completion of the vehicle operation, the
vehicle renter replaces the key or other item in the locking
compartment, sends notification of completion to the server
via the instance of software on the computerized mobile
client device and the server completes a financial transaction
between the vehicle renter and the vehicle owner.

13. The method of claim 11, wherein the security data sent
from the server to the computerized mobile client device is
sent via the WAN and wireless communication and the
security data communicated between the computerized
mobile client device and the mobile computerized security
housing is achieved via any one of short range or near field
communication.
Case 3:19-cv-03741-WHO Document1 Filed 06/27/19 Page 39 of 39

US 10,308,218 B2

27

14. The method of claim 11, wherein a front surface of the
housing includes a rectangular opening for securing and
displaying a license plate of the vehicle the mobile comput-
erized security housing is mounted to.

15. The method of claim 11, wherein the mobile comput-
erized security housing further comprises locking compart-
ment sensors capable of detecting a key or other item stored
within the locking compartment.

16. The method of claim 11, wherein the mobile comput-
erized security housing comprises at least an accelerometer
enabling detection of one or more of shock, vibration, sound,
and movement indicating the occurrence of an event includ-
ing one or more of tampering with the housing, vehicle
burglary, unauthorized movement of the vehicle, or collision
of the vehicle, and the mobile computerized security hous-
ing is enabled to send data notifying any one of the server,
the vehicle owner, the vehicle renter or third party of the
event occurrence.

17. The method of claim 16, wherein the mobile com-
puterized security housing includes sensors including any
one or more of a digitized camera and microphone, and the
occurrence of an event causes the mobile computerized
security housing to send data from the any one or more of
digitized camera and microphone to at least any one of the
server, the vehicle owner, the vehicle renter, third party, or
participating user.

20

28

18. The method of claim 16, wherein the mobile com-
puterized security housing includes any one or more of a
buzzer, speaker and light, any of which is activated by any
one of the server, the owner, the renter or third party in
response to receipt of data regarding the occurrence of an
event.

19. The method of claim 11, wherein the mobile comput-
erized security housing activates one or more of the accel-
erometer and key compartment sensors, locks the key com-
partment, and the mobile computerized client device of the
vehicle renter records a GPS location when the mobile
computerized client device of the vehicle renter moves a
distance away from the mobile computerized security hous-
ing as to the communication signal strength established
between the mobile computerized client device of the renter
and the mobile computerized security housing is diminished
to a level indicating that the renter has left the vehicle.

20. The method of claim 19, wherein the mobile com-
puterized security housing is enabled to boost the short wave
communication signal to the computerized mobile client
device of the renter to communicate the occurrence of an
event.
